

 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 







$15,000,000


CREDIT AGREEMENT


dated as of November [__], 2012,


by and among


TWIN DISC, INCORPORATED
and
TWIN DISC INTERNATIONAL, S.A.,
as Borrowers,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION
as Lender













 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
Page
ARTICLE
I                                                       DEFINITIONS                                                                                             1
SECTION
1.1                                                         Definitions                                                                                       
1
SECTION 1.2                                                     Accounting
Terms                                                  20
SECTION
1.3                                                     Rounding                                                      
20
SECTION 1.4                                                     References to
Agreement and Laws                                            21
SECTION 1.5                                                     Times of
Day                                                        21
SECTION 1.6                                                     Letter of Credit
Amounts                                                21
SECTION 1.7                                                     Foreign
Currencies                                                      21
SECTION 1.8                                                     Appointment of
Parent as Agent                                                  22
ARTICLE II                                                       REVOLVING
CREDIT
FACILITY                                                                 22
SECTION
2.1                                                      Loans                                                         
22
SECTION 2.2                                                     [Intentionally
Omitted]                                                 22
SECTION 2.3                                                     Procedure for
Advances of Loans                                                22
SECTION 2.4                                                     Repayment and
Prepayment of Loans                                          23
SECTION 2.5                                                     Permanent
Reduction of the Revolving Credit
Commitment.                                     25
SECTION 2.6                                                         Termination
of Revolving Credit Facility                                             26
ARTICLE III                                                     LETTER OF CREDIT
FACILITY                                              26
SECTION 3.1                                                       L/C
Commitment                                                    26
SECTION 3.2                                                       Procedure for
Issuance of Letters of Credit                                          26
SECTION 3.3                                                       Commissions
and Other Charges.                                           27
SECTION 3.4                                                       [Intentionally
Omitted]                                                    27
SECTION 3.5                                                       Reimbursement
Obligations of Parent                                           27
SECTION 3.6                                                       Obligations
Absolute                                                28
SECTION 3.7                                                       Effect of
Letter of Credit Application                                           28
SECTION 3.8                                                       Bank
Guarantees                                                     28
ARTICLE IV                                                   GENERAL LOAN
PROVISIONS                                               28
SECTION
4.1                                                       Interest.                                                          
28
SECTION 4.2                                                       Notice and
Manner of Conversion or Continuation of Loans                                31
SECTION 4.3                                                       Commitment
Fee                                                     32
SECTION 4.4                                                       Manner of
Payment.                                                32
SECTION 4.5                                                       Evidence of
Indebtedness.                                               33
SECTION 4.6                                                       [Intentionally
Omitted]                                               33
SECTION 4.7                                                       [Intentionally
Omitted]                                               33
SECTION 4.8                                                       Changed
Circumstances.                                               33
SECTION
4.9                                                       Indemnity                                                     35
SECTION 4.10                                                      Increased
Costs.                                                  35
SECTION 4.11                                                       Regulatory
Limitation; Further Assurances                                     37
SECTION
4.12                                                      Taxes.                                                      37
SECTION 4.13                                                       Mitigation
Obligations                                               38
ARTICLE V                                                       CONDITIONS OF
EFFECTIVENESS AND BORROWING                                 39
SECTION 5.1                                                       Conditions to
Effectiveness and Initial Extensions of Credit                                39
SECTION 5.2                                                       Conditions to
All Extensions of Credit                                         40
ARTICLE VI                                                       REPRESENTATIONS
AND WARRANTIES OF THE BORROWERS                             41
SECTION 6.1                                                       Organization
and Qualification; Subsidiaries                                      41
SECTION 6.2                                                       Financial
Statements                                                41
SECTION 6.3                                                       Authorization;
Enforceability                                             41
SECTION 6.4                                                       Absence of
Conflicting Obligations; Defaults                                             42
SECTION
6.5                                                       Taxes                                                        42
SECTION 6.6                                                       Absence of
Litigation                                                  42
SECTION
6.7                                                       Indebtedness                                                 
 42
SECTION 6.8                                                       Title to
Property                                                            42
SECTION
6.9                                                       ERISA                                                      42
SECTION 6.10                                                     Fiscal
Year                                                          43
SECTION 6.11                                                      Compliance
With Laws                                               43
SECTION 6.12                                                       Dump
Sites                                                         43
SECTION
6.13                                                     Tanks                                                      43
SECTION 6.14                                                       Other
Environmental Conditions                                               43
SECTION 6.15                                                         
Environmental Judgments, Decrees and
Orders                                         44
SECTION 6.16                                                       Environmental
Permits and Licenses                                         44
SECTION 6.17                                                          Use of
Proceeds; Margin Stock                                            44
SECTION 6.18                                                       Investment
Company                                                   44
SECTION 6.19                                                          Accuracy
of Information                                               44
SECTION 6.20                                                       Offering of
Revolving Credit Notes                                         44
SECTION
6.21                                                       Anti-Terrorism
Laws.                                                44
ARTICLE VII                                                     AFFIRMATIVE
COVENANTS                                                  45
SECTION
7.1                                                        Payment                                                                          45
SECTION 7.2                                                       Corporate
Existence; Properties; Ownership                                      45
SECTION 7.3                                                       
Licenses                                                      46
SECTION 7.4                                                       Reporting
Requirements                                               46
SECTION
7.5                                                       Taxes                                                        47
SECTION 7.6                                                       Inspection of
Properties and Records                                         47
SECTION 7.7                                                       Reference in
Financial Statements                                          47
SECTION 7.8                                                       Compliance
with Laws                                                   47
SECTION 7.9                                                       Compliance
with Agreements                                               47
SECTION
7.10                                                     Notices                                                                   48
SECTION
7.11                                                     Insurance                                                      
 49
SECTION 7.12                                                        New
Subsidiaries; Acquisitions                                            49
SECTION 7.13                                                     Financial
Covenants.                                                      49
SECTION 7.14                                                        Most Favored
Lender                                                50
ARTICLE VIII                                                   NEGATIVE
COVENANTS                                                    50
SECTION
8.1                                                       Loans                                                       50
SECTION
8.2                                                       Liens                                                        50
SECTION
8.3                                                       Indebtedness                                                    50
SECTION 8.4                                                       Consolidation
or Merger                                               50
SECTION 8.5                                                       Disposition of
Assets                                                51
SECTION
8.6                                                       Investments                                                     51
SECTION 8.7                                                       [Intentionally
Omitted].                                               51
SECTION 8.8                                                       Transactions
with Affiliates                                             51
SECTION
8.9                                                       Guarantees                                                     51
SECTION 8.10                                                      Change in
Control                                                  51
ARTICLE IX                                                       DEFAULT AND
REMEDIES                                               51
SECTION
9.1                                                       Remedies                                                        
51
SECTION 9.2                                                       Rights and
Remedies Cumulative; Non-Waiver; etc                                       52
SECTION 9.3                                                       Crediting of
Payments and Proceeds                                         53
ARTICLE
X                                                       MISCELLANEOUS                                                  53
SECTION
10.1                                                       Notices                                                     53
SECTION 10.2                                                       Amendments,
Waivers and Consents                                         54
SECTION 10.3                                                       Expenses;
Indemnity.                                                 54
SECTION 10.4                                                           Right of
Set Off                                                  56
SECTION 10.5                                                       Governing
Law; Jurisdiction, Etc.                                          56
SECTION 10.6                                                          Waiver of
Jury Trial.                                                57
SECTION 10.7                                                          Reversal
of Payments                                               57
SECTION 10.8                                                          Injunctive
Relief; Punitive Damages.                                         58
SECTION 10.9                                                          Successors
and Assigns; Participations.                                       58
SECTION 10.10                                                       
Confidentiality                                                  59
SECTION 10.11                                                     Performance of
Duties                                               60
SECTION 10.12                                                      All Powers
Coupled with Interest                                          60
SECTION
10.13                                                      Survival.                                                     60
SECTION 10.14                                                          Titles
and Captions                                                60
SECTION 10.15                                                         
Severability of Provisions                                                60
SECTION
10.16                                                       Counterparts;
Integration; Effectiveness                                       60
SECTION 10.17                                                          Term of
Agreement                                                    61
SECTION 10.18                                                           USA
PATRIOT Act                                                61
SECTION 10.19                                                          Judgment
Currency                                                     61
SECTION 10.20                                                      Independent
Effect                                                61
ARTICLE XI                                                      PARENT’S
GUARANTY                                               62
SECTION 11.1                                                        Parent’s
Guaranty                                                62
SECTION
11.2                                                      Bankruptcy                                                   62
SECTION 11.3                                                      Nature of
Liability                                               62
SECTION 11.4                                                      Independent
Obligation                                                   63
SECTION
11.5                                                       Authorization                                                  63
SECTION
11.6                                                      Reliance                                                   64
SECTION
11.7                                                      Subordination                                                  64
SECTION
11.8                                                      Waiver                                                     64
SECTION
11.9                                                      Payments                                                   66
 


 
 

--------------------------------------------------------------------------------

 

EXHIBITS
 
Exhibit A                                -           Form of Revolving Credit
Note
Exhibit B                                -           Form of Notice of Borrowing
Exhibit C                                -           Form of Notice of
Prepayment
Exhibit D                                -           Form of Notice of
Conversion/Continuation
Exhibit E                                -           Form of Officer’s
Certificate




 
SCHEDULES
 
Schedule 1.1                                -           Mandatory Cost
Schedule 6.1                                -           Organization and
Qualification; Subsidiaries
Schedule 6.6                                -           Litigation
Schedule 6.12                                -           Dump Sites
Schedule 6.13                                -           Tanks
Schedule 6.14                                -           Other Environmental
Conditions
Schedule 6.15                                -           Environmental
Judgments, Decrees and Orders
Schedule 8.1                                -           Existing Indebtedness
and Liens


 

 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT, dated as of November [__], 2012, by and among TWIN DISC,
INCORPORATED, a Wisconsin corporation (“Parent”), TWIN DISC INTERNATIONAL, S.A.,
a Belgian corporation (“TD International” and, together with Parent, the
“Borrowers”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (the “Lender”).
 
STATEMENT OF PURPOSE
 
The Borrowers have requested, and, subject to the terms and conditions hereof,
the Lender has agreed, to extend certain credit facilities to the Borrowers on
the terms and conditions of this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
 
ARTICLE I
 


 
DEFINITIONS
 
SECTION 1.1 Definitions.  The following terms when used in this Agreement shall
have the meanings assigned to them below:
 
“Additional Covenant” shall mean any affirmative or negative covenant or similar
restriction applicable to Parent or any Subsidiary (regardless of whether such
provision is labeled or otherwise characterized as a covenant) the subject
matter of which either (i) is similar to that of any covenant in Article VI or
VII, or related definitions in Section 1.1, but contains one or more
percentages, amounts or formulas that is more restrictive than those set forth
herein or more beneficial to the holders of any Indebtedness (other than the
Indebtedness evidenced by this Agreement), or obligations in respect of one or
more Swap Agreements, of any one or more of Parent and its Subsidiaries (and
such covenant or similar restriction shall be deemed an Additional Covenant only
to the extent that it is more restrictive or more beneficial) or (ii) is
different from the subject matter of any covenants in Article VI or VII, or
related definitions in Section 1.1.
 
“Additional Default” shall mean any provision contained in any document
evidencing Indebtedness (other than the Indebtedness evidenced by this
Agreement), or obligations in respect of one or more Swap Agreements, of any one
or more of Parent and its Subsidiaries, which permits the holder or holders of
Indebtedness or obligations in respect of Swap Agreements to accelerate (with
the passage of time or giving of notice or both) the maturity thereof, permits
any such holder to terminate any such Swap Agreements or otherwise requires
Parent or any Subsidiary to purchase any such Indebtedness or obligations in
respect of Swap Agreements, prior to the stated maturity thereof and which
either (i) is similar to any Default or Automatic Event of Default or Event of
Default, or related definitions in Section 1.1, but contains one or more
percentages, amounts or formulas that is more restrictive or has a shorter grace
period than those set forth herein or is more beneficial to the holders of any
such Indebtedness or obligations in respect of Swap Agreements (and such
provision shall be deemed an Additional Default only to the extent that it is
more restrictive, has a shorter grace period or is more beneficial) or (ii) is
different from the subject matter of any Default or Automatic Event of Default
or Event of Default, or related definitions in Section 1.1.
 
“Affiliate” shall mean, with respect to any Person, any other Person:  (a) that
directly or indirectly controls, or is controlled by, or is under common control
with, such Person; (b) that directly or indirectly beneficially owns or holds
five percent (5%) or more of any class of voting stock of such Person; (c) that
is an officer or director of such Person; (d) of which an Affiliate is an
officer or director; or (e) who is related by blood, adoption or marriage to an
Affiliate.  The term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
 
“Agreement” shall mean this Credit Agreement, as amended, restated, supplemented
or otherwise modified from time to time.
 
“Agreement Currency” has the meaning assigned thereto in Section 10.19.
 
“Anti-Terrorism Law” has the meaning assigned thereto in Section 6.21(a).
 
“Applicable Borrower” shall mean, with respect to any Loan or other amount owing
hereunder or any matter pertaining to such Loan or other amount, whichever of
the Borrowers is the primary obligor on such Loan or other amount.
 
“Applicable Margin” shall mean the per annum rate of (i) 0.50% with respect to
Base Rate Loans and (ii) 1.50% with respect to LIBOR Rate Loans; provided, that
with respect to each Foreign Currency Loan, the Applicable Margin shall be
increased by the applicable Mandatory Cost, if any.
 
“Approved Fund” shall mean any Fund that is administered or managed by (i) the
Lender, (ii) an Affiliate of the Lender or (iii) an entity or an Affiliate of an
entity that administers or manages the Lender.
 
“Article XI Terms” has the meaning assigned thereto in Section 10.17.
 
“Automatic Event of Default” shall mean any one or more of the following:
 
(i) Parent or any Subsidiary shall become insolvent or generally not pay, or be
unable to pay, or admit in writing its inability to pay, its debts as they
mature; or
 
(ii) Parent or any Subsidiary shall make a general assignment for the benefit of
creditors or to an agent authorized to liquidate any substantial amount of its
assets; or
 
(iii) Parent or any Subsidiary shall become the subject of an “order for relief”
within the meaning of the Bankruptcy Code, or shall file a petition in
bankruptcy, for reorganization or to effect a plan or other arrangement with
creditors; or
 
(iv) Parent or any Subsidiary shall have a petition or application filed against
it in bankruptcy or any similar proceeding, or shall have such a proceeding
commenced against it, and such petition, application or proceeding shall remain
unstayed or undismissed for a period of sixty (60) days or more, or Parent or
any Subsidiary shall file an answer to such a petition or application, admitting
the material allegations thereof; or
 
(v) Parent or any Subsidiary shall apply to a court for the appointment of a
receiver or custodian for any of its assets or properties, or shall have a
receiver or custodian appointed for any of its assets or properties, with or
without consent, and if appointed without consent, such receiver shall not be
discharged or dismissed within sixty (60) days after his appointment; or
 
(vi) Parent or any Subsidiary shall adopt a plan of complete liquidation of its
assets.
 
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto.
 
“Base Rate” shall mean, at any time, the highest of (i) the Prime Rate (ii) the
Federal Funds Rate plus 0.50% and (iii) except during any period of time during
which a notice delivered to Parent under Section 4.8 shall remain in effect,
LIBOR (as defined in clause (ii) of the definition thereof) plus 1.00%; each
change in the Base Rate shall take effect simultaneously with the corresponding
change or changes in the Prime Rate, the Federal Funds Rate or LIBOR.
 
“Base Rate Loan” shall mean any Loan bearing interest at a rate based upon the
Base Rate as provided in Section 4.1(a).  All Base Rate Loans shall be
denominated in Dollars.
 
“Borrowers” has the meaning assigned thereto in the introductory paragraph
hereto.
 
“Business Day” shall mean (i) for all purposes other than as covered by
clause (ii) below, any day except Saturday, Sunday and any day which shall be in
London, England and Wales, New York, New York or Charlotte, North Carolina a
legal holiday or a day on which banking institutions are authorized or required
by law or other government action to close and (ii) with respect to all notices
and determinations in connection with, and payments of principal and interest on
or with respect to, any LIBOR Rate Loan or any Letters of Credit denominated in
a Foreign Currency, any day which is a Business Day described in clause (i) and
which is also (A) a day for trading by and between banks in Dollars or Euros, as
the case may be, deposits in the London interbank market and which shall not be
a legal holiday or a day on which banking institutions are authorized or
required by law or other government action to close in London, England and Wales
or New York, New York and (B) in relation to any payment or purchase of Euros, a
day on which the Trans-European Automated Real-Time Gross Settlement Express
Transfer (TARGET) System is open.
 
“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Lender, as collateral for L/C Obligations, cash or deposit account balances or,
if the Lender shall agree, in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to the
Lender.  “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such Cash Collateral and other credit support.
 
“Change in Control” shall mean (i) a change in the power to direct or cause the
direction of management and policies of Parent, either directly or indirectly,
through the ownership of voting securities of Parent or by contract or otherwise
or (ii) any Person or group (within the meaning of Rule 13d-5, (as in effect on
the date hereof, under the Securities Exchange Act of 1934, as amended) shall
become the beneficial owner of more than 50% of the outstanding capital stock of
Parent entitled to vote for the election of the board of directors or (iii)
during any period of twelve consecutive months individuals who at the beginning
of such period constituted a majority of the board of directors of Parent
(together with new directors whose election by such board or whose nomination
for the election by the shareholders of Parent was approved by the majority of
the directors still in office who were either directors at the beginning of such
period or whose election was previously so approved) shall cease for any reason
to constitute a majority of the board of directors of Parent then in office or
(iv) any “Change of Control”, as defined in the Prudential Agreement, has
occurred, (v) any “Change in Control”, as defined in the M&I Agreement, has
occurred or (vi) Parent shall cease to own directly or indirectly 100% of the
outstanding equity interests of TD International.
 
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
“Closing Date” shall mean the date of this Agreement or such later Business Day
upon which each condition described in Section 5.1 shall be satisfied or waived
in all respects in a manner acceptable to the Lender, in its sole discretion.
 
“Code” shall mean the Internal Revenue Code of 1986, and the rules and
regulations thereunder, each as amended or modified from time to time.
 
“Commitment Fee” has the meaning assigned thereto in Section 4.3.
 
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
 
“Default” shall mean any event which would constitute an Event of Default but
for the requirement that notice be given or time elapse or both.
 
“Disputes” shall mean any dispute, claim or controversy arising out of,
connected with or relating to this Agreement or any other Loan Document, between
or among parties hereto and to the other Loan Documents.
 
“Dollar Amount” shall mean, at any time, (i) with respect to any amount
denominated in Dollars, such amount, and (ii) with respect to any amount
expressed in a Foreign Currency, such amount converted to Dollars on the basis
of the exchange rate as shown on Reuters World Currency Page for such Foreign
Currency or, if the same does not provide such exchange rate, by reference to
such other publicly available service for displaying exchange rates as may be
reasonably selected by the Lender upon notice to Parent or, in the event no such
service is selected, on the basis of the most favorable spot exchange rate
determined by the Lender to be available to it at approximately 11:00 a.m. two
(2) Business Days prior to the most recent Revaluation Date.
 
“Dollars” or “$” shall mean, unless otherwise qualified, dollars in lawful
currency of the United States.
 
“EBITDA” shall mean the sum of (i) Net Income plus, (ii) to the extent deducted
in the calculation of Net Income, (a) interest expense, (b) depreciation and
amortization expense, and (c) income tax expense; provided, however, such
expenses are acceptable to the Lender in its discretion; and EBITDA will be
further adjusted to include EBITDA related to acquisitions which are permitted
under Section 8.4 with adjustments made by Parent and approved by the Lender in
its judgment (which approval shall not be unreasonably withheld), all as
determined for Parent and its Subsidiaries on a consolidated basis for the four
quarters ending on the date of determination, without duplication, and in
accordance with U.S. GAAP applied on a consistent basis.
 
“EMU” shall mean economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
 
“EMU Legislation” shall mean legislative measures of the Council of European
Union for the introduction of, change over to or operation of a single or
unified European currency.
 
“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, written notices
of non-compliance or violation, investigations or proceedings relating in any
way to (i) any violation (or alleged violation) by Parent or any of its
Subsidiaries of any Environmental Law; (ii) any permit issued to Parent or any
of its Subsidiaries under any such law; or (iii) otherwise arising under
Environmental Laws, (hereafter “Claims”), including, without limitation, (a) any
and all Claims by governmental or regulatory authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Laws, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the environment.
 
“Environmental Laws” shall mean any Law, including any common law, which relates
to or otherwise imposes liability or standards of conduct concerning discharges,
emissions, releases or threatened releases of noises, odors or any pollutants,
contaminants or hazardous or toxic wastes, substances or materials, into air,
water or groundwater, or land, or otherwise relating to the manufacture,
processing, generation, distribution, use, treatment, storage, disposal,
cleanup, transport or handling of pollutants, contaminants, or hazardous or
toxic wastes, substances or materials, including, but not limited to CERCLA as
amended, the Resource Conservation and Recovery Act of 1976, as amended, the
Toxic Substances Control Act of 1976, as amended, the Federal Water Pollution
Control Act Amendments of 1972, the Clean Water Act of 1977, as amended, the Oil
Pollution Act of 1990, as amended, any so-called “Superlien” law, and any other
similar Federal, state or local statutes.
 
ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time.
 
“Euro” or “€” shall mean the lawful currency of the Participating Member States
of the European Union.
 
“Eurodollar Reserve Percentage” shall mean, for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any basic,
supplemental or emergency reserves) in respect of eurocurrency liabilities or
any similar category of liabilities for a member bank of the Federal Reserve
System in New York City.
 
“Event of Default” shall mean any Automatic Event of Default or any Notice Event
of Default.
 
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to the Lender or required to be withheld or deducted from a payment to
the Lender, Taxes imposed on or measured by overall net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (a)
imposed as a result of the Lender being organized under the laws of, or having
its principal office or, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (b)
that are Other Connection Taxes.
 
“Executive Order” has the meaning assigned thereto in Section 6.21(a).
 
“Extensions of Credit” shall mean, as to the Lender at any time, the making of
any Loan or participation in any Letter of Credit by the Lender, as the context
requires.
 
“Facilities” shall mean all real property and improvements now or hereafter
owned or occupied by Parent or any of its Subsidiaries in the conduct of their
respective business.
 
“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Lender from three Federal Funds
brokers of recognized standing selected by the Lender.
 
“Fixed Charge Coverage Ratio” shall mean the relationship, expressed as a
numerical ratio of:
 
(a) the result of (i) EBITDA, minus (i) income tax expense, minus (ii) capital
expenditures not financed with Indebtedness (other than with proceeds of the
Loans), minus (iii) the aggregate of cash dividends paid by Parent to its
shareholders minus (iv) the aggregate purchase price paid, or other
consideration extended, by Parent for purchases, redemptions, retirements or
other acquisitions by Parent of any of its stock; to
 
(b) the sum of (i) interest expense, plus (ii) principal payments (including
with respect to leases that have been or should be capitalized according to U.S.
GAAP),
 
all as determined for Parent and its consolidated Subsidiaries for the four
quarter period ending on the date of determination, without duplication, and in
accordance with U.S. GAAP applied on a consistent basis.
 
“Foreign Currency” shall mean Euros, Sterling and any other currency that is
freely transferable and convertible into Dollars in the United States currency
market, freely available to the Lender in the London interbank market and
approved in writing by the Lender.
 
“Foreign Currency Outstandings” shall mean the sum of (i) with respect to
Foreign Currency Loans on any date, the aggregate outstanding principal Dollar
Amount thereof after giving effect to any borrowings and prepayments or
repayments of Foreign Currency Loans occurring on such date plus (ii) with
respect to any L/C Obligations denominated in a Foreign Currency on any date,
the aggregate outstanding Dollar Amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate Dollar Amount of such L/C Obligations as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.
 
“Foreign Currency Loan” shall mean any Loan denominated in a Foreign Currency.
 
“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
 
“Hazardous Materials” shall mean any substances or materials (i) which are or
become defined as hazardous wastes, hazardous substances, pollutants,
contaminants, chemical substances or mixtures or toxic substances under any
Environmental Law, (ii) which are toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise harmful to human
health or the environment and are or become regulated by any Governmental
Authority, (iii) the presence of which require investigation or remediation
under any Environmental Law or common law, (iv) the discharge or emission or
release of which requires a permit or license under any Environmental Law or
other Governmental Approval, (v) which are deemed to constitute a nuisance or a
trespass which pose a health or safety hazard to Persons or neighboring
properties, (vi) which consist of underground or aboveground storage tanks,
whether empty, filled or partially filled with any substance, or (vii) which
contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.
 
“Indebtedness” shall mean all liabilities or obligations of Parent or any
Subsidiary, whether primary or secondary or absolute or contingent:  (i) for
borrowed money or for the deferred purchase price of property or services
(excluding trade obligations incurred in the ordinary course of business, which
are not the result of any borrowing); (ii) as lessee under leases that have been
or should be capitalized according to U.S. GAAP; (iii) evidenced by notes,
bonds, debentures or similar obligations; (iv) under any guaranty or endorsement
(other than in connection with the deposit and collection of checks in the
ordinary course of business), and other contingent obligations to purchase,
provide funds for payment, supply funds to invest in any Person, or otherwise
assure a creditor against loss; or (v) secured by any Liens on assets of Parent
or any Subsidiary, whether or not the obligations secured have been assumed by
Parent or any Subsidiary.
 
“Indemnified Taxes” shall mean (i) Taxes other than Excluded Taxes and (ii) to
the extent not otherwise described in clause (i), Other Taxes.
 
“Interest Period” has the meaning assigned thereto in Section 4.1(b).
 
“Investment” shall mean:  (i) any transfer or delivery of cash, stock or other
property or value by such Person in exchange for Indebtedness, stock or any
other security of another Person; (ii) any loan, advance or capital contribution
to or in any other Person; (iii) any guaranty, creation or assumption of any
liability or obligation of any other Person; and (iv) any investment in any
fixed property or fixed assets other than fixed properties and fixed assets
acquired and used in the ordinary course of the business of that Person.
 
“IRS” shall mean the United States Internal Revenue Service, or any successor
thereto.
 
“ISP98” shall mean the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
 
“Judgment Currency” has the meaning assigned thereto in Section 10.19.
 
“L/C Commitment” shall mean the lesser of (i) $1,000,000 and (ii) the Revolving
Credit Commitment.
 
“L/C Obligations” shall mean at any time, an amount equal to the sum of (i) the
aggregate undrawn and unexpired amount of the then outstanding Letters of
Credit, (ii) the aggregate amount of drawings under Letters of Credit which have
not then been reimbursed pursuant to Section 3.5 and (iii) the aggregate amount
of existing or contingent obligations of the Borrowers to the Lender in respect
of bank guarantees issued pursuant to Section 3.8.
 
“Law” shall mean any federal, state, local or other law, rule, regulation or
governmental requirement of any kind, and the rules, regulations, written
interpretations and orders promulgated thereunder.
 
“Lender” has the meaning assigned thereto in the introductory paragraph hereof.
 
“Lender’s Office” shall mean, with respect to any currency, the office of the
Lender specified in or determined in accordance with the provisions of
Section 10.1(c).
 
“Lending Office” shall mean the office of the Lender maintaining the Lender’s
Extensions of Credit.
 
“Letter of Credit Application” shall mean an application, in the form specified
by the Lender from time to time, requesting the Lender to issue a Letter of
Credit.
 
“Letters of Credit” shall mean the collective reference to letters of credit
issued pursuant to Section 3.1 and the Existing Letters of Credit.
 
“LIBOR” shall mean,
 
(i) for any interest rate calculation with respect to a LIBOR Rate Loan
denominated in Dollars or any Permitted Currency other than Euros, the rate of
interest per annum determined on the basis of the rate for deposits in the
applicable Permitted Currency for a period equal to the applicable Interest
Period which appears on Reuters Screen LIBOR01 Page (or other commercially
available source providing quotations of such rate as designated by the Lender
from time to time) at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period (rounded upward,
if necessary, to the nearest 1/100th of 1%).  If such rate is not available at
such time for any reason, then “LIBOR” shall be determined by the Lender to be
the arithmetic average of the rate per annum at which deposits in the applicable
Permitted Currency in minimum amounts of at least $5,000,000 would be offered by
first class banks in the London interbank market to the Lender at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period for a period equal to such Interest Period;
 
(ii) for any interest rate calculation with respect to a LIBOR Rate Loan
denominated in Euros for any Interest Period, the rate appearing on the Reuters
Screen EURIBOR01 Page (it being understood that this rate is the Euro interbank
offered rate (known as the “EURIBOR Rate”) sponsored by the Banking Federation
of the European Union and the Financial Markets Association) at 11:00 a.m.,
Brussels time, on the Quotation Day for such Interest Period, as the rate for
deposits in Euros with a maturity comparable to such Interest Period; and
 
(iii) for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars in minimum amounts of at least $5,000,000 for a period equal to one
month (commencing on the date of determination of such interest rate) which
appears on the Reuters Screen LIBOR01 Page (or other commercially available
source providing quotations of such rate as designated by the Lender from time
to time) at approximately 11:00 a.m. (London time) on such date of
determination, or, if such date is not a Business Day, then the immediately
preceding Business Day (rounded upward, if necessary, to the nearest 1/100th of
1%).  If such rate is not available at such time for any reason, then “LIBOR”
for such Base Rate Loan shall be determined by the Lender to be the arithmetic
average of the rate per annum at which deposits in Dollars in minimum amounts of
at least $5,000,000 would be offered by first class banks in the London
interbank market to the Lender at approximately 11:00 a.m. (London time) on such
date of determination for a period equal to one month commencing on such date of
determination.
 
Each calculation by the Lender of LIBOR shall be conclusive and binding for all
purposes, absent manifest error.
 
“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Lender pursuant to the following
formula:
 
LIBOR Rate =
LIBOR
 
1.00-Eurodollar Reserve Percentage



“LIBOR Rate Loan” shall mean any Loan (other than a Base Rate Loan) bearing
interest at a rate based upon the LIBOR Rate as provided in
Section 4.1(a).  LIBOR Rate Loans may be denominated in Dollars or in a Foreign
Currency.  All Loans denominated in a Foreign Currency must be LIBOR Rate Loans.
 
“Lien” shall mean, with respect to any asset:  (i) any mortgage, pledge, lien,
charge, security interest or encumbrance of any kind in respect of such asset or
(ii) the interest of a vendor or lessor under any conditional sale agreement,
financing lease or other title retention agreement relating to such asset.
 
“Loan” shall mean any revolving loan (including any Foreign Currency Loan) made
to the Applicable Borrower pursuant to Section 2.1, and all such revolving loans
collectively as the context requires.
 
“Loan Documents” shall mean, collectively, this Agreement, each Note, the Letter
of Credit Applications, the Parent Guaranty and each other document, instrument,
certificate and agreement executed and delivered by any Borrower or any of their
respective Subsidiaries in favor of or provided to the Lender pursuant to any of
the foregoing, all as may be amended, restated, supplemented or otherwise
modified from time to time.
 
“M&I Agreement” shall mean that certain Amended and Restated Credit Agreement
dated as of May 13, 2011, by and between Parent and M&I Marshall & Isley Bank,
as the same has been or may be amended, supplemented or otherwise modified from
time to time.
 
“Mandatory Cost” shall mean the percentage rate per annum calculated by the
Lender in accordance with Schedule 1.1 hereto.
 
“Maturity Date” shall mean the earliest to occur of (i) May 31, 2015, (ii) the
date of termination of the entire Revolving Credit Commitment by the Borrowers
pursuant to Section 2.5, or (iii) the date of termination of the Revolving
Credit Commitment pursuant to Section 9.1(a).
 
“Net Income” for any period shall mean the gross revenues of Parent and its
Subsidiaries for such period less all expenses and other proper charges
(including taxes on income), determined in accordance with U.S. GAAP on a
consolidated basis after eliminating earnings or losses attributable to
outstanding minority interests, but excluding in any event:
 
(i) any gains or losses on the sale or other disposition of investments or fixed
capital assets, and any taxes on such excluded gains and any tax deductions or
credits on account of any such excluded losses;
 
(ii) the proceeds of any life insurance policy;
 
(iii) net earnings and losses of any Subsidiary accrued prior to the date it
became a Subsidiary;
 
(iv) net earnings and losses of any Person (other than a Subsidiary),
substantially all the assets of which have been acquired in any manner by Parent
or any Subsidiary, realized by such Person prior to the date of such
acquisition;
 
(v) net earnings and losses of any Person (other than a Subsidiary) with which
Parent or a Subsidiary shall have consolidated or which shall have merged into
or with Parent or a Subsidiary prior to the date of such consolidation or
merger;
 
(vi) net earnings of any Person (other than a Subsidiary) in which Parent or any
Subsidiary has an ownership interest unless such net earnings shall have
actually been received by Parent or such Subsidiary in the form of cash
distributions;
 
(vii) any portion of the net earnings of any Subsidiary which for any reason is
unavailable for payment of dividends to Parent or any other Subsidiary;
 
(viii) earnings resulting from any reappraisal, revaluation or write-up of
assets;
 
(ix) any deferred or other credit representing any excess of the equity in any
Subsidiary at the date of acquisition thereof over the amount invested in such
Subsidiary;
 
(x) any gain arising from the acquisition of any securities of Parent or any
Subsidiary; and
 
(xi) any reversal of any contingency reserve, which reversal is required to be
disclosed in the financial statements of Parent in accordance with U.S. GAAP,
except to the extent that provision for such contingency reserve shall have been
made from income arising during such period.
 
“Net Worth” shall mean the total amount of stockholders’ equity of Parent and
its consolidated Subsidiaries as determined without duplication and in
accordance with U.S. GAAP consistently applied.
 
“Notice Event of Default” shall mean any one or more of the following:
 
(i)  any Borrower shall fail:  (a) to pay when due any installment of the
principal of any Obligations; or (b) to pay when due any interest on any
Obligations or any fee, expense or other amount due under this Agreement or any
other Loan Document; or
 
(ii) there shall be a default in the performance or observance of any of the
covenants and agreements contained in Article VIII or Sections 7.1, 7.2, 7.4,
7.6, 7.10, 7.11, 7.13 or 7.14; or
 
(iii) there shall be a default in the performance or observance of any of the
other covenants, agreements or conditions contained in this Agreement or any
other Loan Document, and such default shall have continued for a period of
thirty (30) calendar days after written notice from the Lender to Parent
specifying such default and requiring it to be remedied; or
 
(iv) any representation or warranty made by a Borrower in this Agreement or in
any other Loan Document shall prove to have been false in any material respect
as of the time when made or given; or
 
(v) any final judgment shall be entered against Parent or any Subsidiary which,
when aggregated with other final judgments against Parent and its Subsidiaries,
exceeds $1,000,000 in amount, and shall remain outstanding and unsatisfied,
unbonded or unstayed after sixty (60) days from the date of entry thereof;
provided that no final judgment shall be included in the calculation under this
subsection to the extent that the claim underlying such judgment is covered by
insurance and defense of such claim has been tendered to and accepted by the
insurer without reservation; or
 
(vi) (a) any Reportable Event (as defined in ERISA) shall have occurred which
constitutes grounds for the termination of any Plan by the PBGC or for the
appointment of a trustee to administer any Plan, or any Plan shall be terminated
within the meaning of Title IV of ERISA, or a trustee shall be appointed by the
appropriate court to administer any Plan, or the PBGC shall institute
proceedings to terminate any Plan or to appoint a trustee to administer any
Plan, or any Borrower or any trade or business which together with such Borrower
would be treated as a single employer under Section 4001 of ERISA shall withdraw
in whole or in part from a multi-employer Plan, and (b) the aggregate amount of
any Borrower’s liability for all such occurrences, whether to a Plan, the PBGC
or otherwise, may exceed $1,000,000, and such liability is not covered for the
benefit of any Borrower or its Subsidiaries by insurance; or
 
(vii) Parent or any Subsidiary shall:  (i) fail to pay any amount of principal
or interest when due (whether by scheduled maturity, required prepayment,
acceleration or otherwise) under any Indebtedness (other than the Obligations or
as provided in (viii) below) in an aggregate amount of $1,000,000 or more and
such failure shall continue after the applicable grace period, if any, specified
in any agreement or instrument relating to such Indebtedness; or (ii) fail to
perform or observe any term, covenant or condition on its part to be performed
or observed under any agreement or instrument relating to any such Indebtedness
in an aggregate amount of $1,000,000 or more when required to be performed or
observed, and such failure shall not be waived and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such failure to perform or observe is to accelerate, or to permit
acceleration of, with the giving of notice if required, the maturity of such
Indebtedness; or
 
(viii) Parent or any Subsidiary shall:  (i) fail to pay any amount of principal
or interest when due (whether by scheduled maturity, required prepayment,
acceleration or otherwise) under any Indebtedness to the Lender (other than the
Obligations) and such failure shall continue after the applicable grace period,
if any, specified in any agreement or instrument relating to such Indebtedness;
or (ii) fail to perform or observe any term, covenant or condition on its part
to be performed or observed under any agreement or instrument relating to any
such Indebtedness to the Lender when required to be performed or observed, and
such failure shall not be waived and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
failure to perform or observe is to accelerate, or to permit acceleration of,
with the giving of notice if required, the maturity of such Indebtedness; or
 
(ix) an “Event of Default” (as defined therein) under the Prudential Agreement
has occurred; or
 
(x) an “Event of Default” (as defined therein) under the M&I Agreement has
occurred.
 
“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).
 
“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).
 
“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 4.2.
 
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).
 
“Obligations” shall mean, in each case, whether now in existence or hereafter
arising: (i) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (ii) the L/C
Obligations, (iii) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Borrowers or any of their
respective Subsidiaries to the Lender, in each case under any Loan Document,
with respect to any Loan or Letter of Credit of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest and fees that accrue after the
commencement by or against any Borrower or any Affiliate thereof of any
proceeding under any federal bankruptcy laws (as now or hereafter in effect) or
under any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or adjustment of debts, naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding and (iv) all other debts, liabilities,
obligations, covenants and agreements of any Borrower contained in any Swap
Agreements and (v) any and all other debts, liabilities and obligations of any
Borrower to the Lender.
 
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Officer’s Certificate” shall mean a certificate of the chief financial officer
or the treasurer of Parent substantially in the form attached as Exhibit E.
 
“Other Connection Taxes” shall mean, with respect to the Lender, Taxes imposed
as a result of a present or former connection between the Lender and the
jurisdiction imposing such Tax (other than connections arising from the Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” shall mean all present or future stamp, court, documentary,
excise, property, intangible, recording, filing or similar Taxes that arise from
any payment made under, from the execution, delivery, performance, enforcement
or registration of, from the receipt or perfection of a security interest under,
or otherwise with respect to, any Loan Document.
 
“Parent” has the meaning assigned thereto in the introductory paragraph hereof.
 
“Parent Guaranty” shall mean that certain guaranty set forth in Article XI.
 
“Parent Guaranteed Obligations” shall mean the principal and interest on each
Loan to TD International by the Lender under this Agreement, all Reimbursement
Obligations with respect to each Letter of Credit issued for the account of TD
International, together with all the other obligations (including obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due) and liabilities (including, without limitation, indemnities,
fees and interest thereon) of TD International to the Lender, now existing or
hereafter incurred under, arising out of or in connection with this Agreement or
any other Loan Document and the due performance and compliance by TD
International with all the terms, conditions and agreements contained in the
Loan Documents to which it is a party.
 
“PATRIOT Act” shall mean the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), as amended.
 
“Participating Member State” shall mean each state so described in any EMU
Legislation.
 
“PBGC” shall mean Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
“Permitted Currency” shall mean Dollars or any Foreign Currency, or each such
currency, as the context requires.
 
“Permitted Indebtedness” shall mean:  (i) the Obligations; (ii) Indebtedness of
Parent to M&I in an aggregate principal amount not to exceed $40,000,000
pursuant to the M&I Agreement; (iii) purchase money Indebtedness secured by
Purchase Money Liens, which Indebtedness shall not exceed $1,000,000 per year on
a non-cumulative consolidated basis; (iv) unsecured accounts payable and other
unsecured obligations of Parent or any Subsidiary incurred in the ordinary
course of business of Parent or such Subsidiary and not as a result of any
borrowing; (v) Indebtedness owed by a Borrower to a Subsidiary; (vi)
Indebtedness existing on the Closing Date and set forth on Schedule 8.1 and
refinancings thereof which does not increase the principal amount thereof or
accelerate the amortization thereof; (vii) Indebtedness of Parent in an
aggregate principal amount not to exceed $25,000,000 pursuant to the Prudential
Agreement; provided that such Indebtedness is unsecured and provided further
that any amendments to the Prudential Agreement shall require the Lender’s
consent (other than any amendment (A) with respect to (x) the rate of interest
on the Notes (as defined in the Prudential Agreement), (y) any fee payable with
respect to the Notes (as defined in the Prudential Agreement) or (z) any other
amounts payable under the Prudential Agreement, the Notes (as defined in the
Prudential Agreement) or with respect thereto or (B) occurring or entered into
as a result of the application of paragraph 6J of the Prudential Agreement) and
(viii) unsecured Indebtedness of Parent or any Subsidiary in an aggregate
principal amount not to exceed $2,000,000 at any time outstanding.
 
“Permitted Investments” shall mean:
 
(i) Investments in insured savings accounts and certificates of deposit;
 
(ii) bankers’ acceptances if issued by a bank organized under the laws of the
United States of America or any state having a combined capital and surplus in
excess of $50,000,000 and having a maturity of not more than three months from
the date of acquisition;
 
(iii) Investments in prime commercial paper, rated either P-1 by Moody’s
Investors Service or A-1 by Standard & Poor’s Rating Services, or “local rated”
commercial paper from Wells Fargo, maturing within one year of the date of
acquisition;
 
(iv) marketable obligations issued or guaranteed by the United States of America
or any agency thereof having a maturity of not more than one year from the date
of acquisition;
 
(v) Investments in money market instruments or funds;
 
(vi) Investments in Subsidiaries and other Investments (i) in existence on the
Closing Date and, to the extent they consist of loans, refinancings thereof or
amendments or modifications thereto which do not have the effect of increasing
the principal amount thereof or accelerating the amortization thereof and (ii)
to the extent permitted under Section 8.4; and
 
(vii) loans to Subsidiaries.
 
“Permitted Liens” shall mean:
 
(i) Liens in favor of the Lender;
 
(ii) Liens for taxes, assessments, or governmental charges, or levies that are
not yet due and payable or that are being contested in good faith by appropriate
proceedings and for which adequate reserves have been established;
 
(iii) easements, restrictions, minor title irregularities and similar matters
which have no material adverse effect as a practical matter upon the ownership
and use of the affected property;
 
(iv) Liens or deposits in connection with workmen’s compensation, unemployment
insurance, social security, ERISA or similar legislation or to secure customs’
duties, public or statutory obligations in lieu of surety, stay or appeal bonds,
or to secure performance of contracts or bids (other than contracts for the
payment of borrowed money) or deposits required by law as a condition to the
transaction of business or other liens or deposits of a like nature made in the
ordinary course of business;
 
(v) Purchase Money Liens securing purchase money Indebtedness which is permitted
hereunder; and
 
(vi) Liens set forth on Schedule 8.1.
 
“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
 
“Plan” shall mean each pension, profit sharing, stock bonus, thrift, savings and
employee stock ownership plan established or maintained, or to which
contributions have been made, by Parent or any Subsidiary or any trade or
business which together with Parent or any Subsidiary would be treated as a
single employer under Section 4001 of ERISA.
 
“Prime Rate” shall mean, at any time, the rate of interest per annum publicly
announced from time to time by the Lender as its prime rate.  Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs.  The parties hereto acknowledge that the rate
announced publicly by the Lender as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.
 
“Prudential Agreement” shall mean that certain Note Agreement dated as of
April 10, 2006, executed by Parent and accepted by The Prudential Insurance
Company of America, Pruco Life Insurance Company, Pruco Life Insurance Company
of New Jersey, Security Benefit Life Insurance Company, Inc., American Skandia
Life Assurance Corporation, and Mutual of Omaha Insurance Company, as
Noteholders, as the same has been or may be amended, supplemented or otherwise
modified from time to time.
 
“Purchase Money Liens” shall mean Liens securing purchase money Indebtedness
incurred in connection with the acquisition of capital assets by Parent or any
Subsidiary in the ordinary course of business, provided that such Liens do not
extend to or cover assets or properties other than those purchased in connection
with the purchase in which such Indebtedness was incurred and that the
obligation secured by any such Lien so created shall not exceed one hundred
percent (100%) of the cost of the property covered thereby.
 
“Reimbursement Obligation” shall mean the obligation of Parent to reimburse the
Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit.
 
“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
 
“Responsible Officer” shall mean, as to any Person, the chief executive officer,
president, chief financial officer, treasurer or assistant treasurer of such
Person or any other officer of such Person reasonably acceptable to the
Lender.  Any document delivered hereunder or under any other Loan Document that
is signed by a Responsible Officer of a Person shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such Person and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Person.
 
“Revaluation Date” shall mean (i) with respect to any Foreign Currency Loan,
each of the following: (A) the date of making any such Loan, (B) each
continuation of any Foreign Currency Loan, (C) the last Business Day of each
calendar quarter and (D) such additional dates as the Lender shall determine and
(ii) with respect to any Letter of Credit, each of the following: (A) the date
of issuance of any Letter of Credit denominated in a Foreign Currency, (B) each
date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (C) each date of any payment by the Lender under
any Letter of Credit denominated in a Foreign Currency, (D) the last Business
Day of each calendar quarter and (E) such additional dates as the Lender shall
determine.
 
“Revolving Credit Commitment” shall mean the obligation of the Lender to make
Loans in an aggregate principal amount at any time outstanding not to exceed
$15,000,000, as such amount may be modified at any time or from time to time
pursuant to the terms hereof.
 
“Revolving Credit Facility” shall mean the revolving credit facility established
pursuant to Article II.
 
“Revolving Credit Note” shall mean a promissory note made by the Borrowers in
favor of the Lender evidencing the Loans made by the Lender, substantially in
the form attached as Exhibit A, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.
 
“Revolving Credit Outstandings” shall mean the sum of (i) with respect to Loans
on any date, the aggregate outstanding principal Dollar Amount thereof after
giving effect to any borrowings and prepayments or repayments of Loans occurring
on such date; plus (ii) with respect to any L/C Obligations on any date, the
aggregate outstanding Dollar Amount thereof on such date after giving effect to
any Extensions of Credit occurring on such date and any other changes in the
aggregate Dollar Amount of the L/C Obligations as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.
 
“Sterling” and “£” shall mean the lawful currency of the United Kingdom.
 
“Subsidiary” shall mean any corporation, limited liability company or other
Person, more than fifty percent (50%) of the outstanding stock or other equity
interests of which (of any class or classes, however designated, having ordinary
voting power for the election of at least a majority of the members of the board
of directors or other governing body of such corporation or other Person, other
than stock or equity interests having such power only by reason of the happening
of a contingency) shall at all time be owned by Borrower directly or through one
or more Subsidiaries.
 
“Swap Agreement” shall mean any agreement governing any transaction now existing
or hereafter entered into between any Borrower and the Lender or the Lender’s
subsidiaries or affiliates or their successors, which is a rate swap, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures.
 
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
fines, additions to tax or penalties applicable thereto.
 
“TD International” has the meaning assigned thereto in the introductory
paragraph hereof.
 
“Termination Date” has the meaning assigned thereto in Section 10.17.
 
“Total Funded Debt” shall mean (i) all Indebtedness for borrowed money
(including without limitation, Indebtedness evidenced by promissory notes,
bonds, debentures and similar interest-bearing instruments), plus (ii) all
purchase money Indebtedness, plus (iii) the principal portion of capital lease
obligations, plus (iv) the maximum amount which is available to be drawn under
Letters of Credit then outstanding, all as determined for Parent and its
consolidated Subsidiaries as of the date of determination, without duplication,
and in accordance with U.S. GAAP applied on a consistent basis.
 
“Uniform Customs” shall mean the Uniform Customs and Practice for Documentary
Credits (1993 Revision), effective January, 1994 International Chamber of
Commerce Publication No. 600.
 
“U.S.” or “United States” shall mean the United States of America.
 
“U.S. GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time; provided that determinations
in accordance with U.S. GAAP for purposes of Article VIII, including defined
terms as used therein, are subject (to the extent provided therein) to
Section 1.3(b).
 
“Wells Fargo” shall mean Wells Fargo Bank, National Association, a national
banking association, and its successors.
 
“Withholding Agent” means the Applicable Borrower and the Lender.
 
Other Definitions and Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”, (e)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (f) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (g) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (h) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (i) the
term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, (j) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including” and
(k) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
SECTION 1.2 Accounting Terms.
 
(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data and financial statements
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with U.S.
GAAP, applied on a consistent basis, as in effect from time to time and
consistent with those used in preparing the audited financial statements
required by Section 7.4(b), provided, that (i) if, at any time any change in
U.S. GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either Parent or the Lender shall so request,
the Lender and Parent shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
U.S. GAAP; provided, that, until so amended (A) such ratio or requirement shall
continue to be computed in accordance with U.S. GAAP prior to such change
therein and (B) Parent shall provide to the Lender financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in U.S. GAAP,
(ii) to the extent expressly required pursuant to the provisions of this
Agreement, certain calculations shall be made on a pro forma basis, and
(iii) for purposes of determining compliance with any incurrence or expenditure
tests set forth in Articles VII and/or VIII, any amounts so incurred or expended
(to the extent incurred or expended in a currency other than Dollars) shall be
converted into Dollars on the basis of the exchange rates (as shown on the
Reuters World Currency Page for such currency or, if the same does not provide
such exchange rate, by reference to such other publicly available service for
displaying exchange rates as may be reasonably selected by the Lender or, in the
event no such service is selected, on such other basis as is reasonably
satisfactory to the Lender) as in effect on the date of such incurrence or
expenditure under any provision of any such Section that has an aggregate Dollar
limitation provided for therein (and to the extent the respective incurrence or
expenditure test regulates the aggregate amount outstanding at any time and it
is expressed in terms of Dollars, all outstanding amounts originally incurred or
spent in currencies other than Dollars shall be converted into Dollars on the
basis of the exchange rates (as shown on the Reuters World Currency Page for
such currency or, if the same does not provide such exchange rate, by reference
to such other publicly available service for displaying exchange rates as may be
reasonably selected by the Lender or, in the event no such service is selected,
on such other basis as is reasonably satisfactory to the Lender) as in effect on
the date of any new incurrence or expenditures made under any provision of any
such Section that regulates the Dollar amount outstanding at any
time).  Notwithstanding the foregoing, all financial statements delivered
hereunder shall be prepared, and all financial covenants contained herein shall
be calculated, without giving effect to any election under the Statement of
Financial Accounting Standards No. 159 (or any similar accounting principle)
permitting a Person to value its financial liabilities or Indebtedness at the
fair value thereof.
 
SECTION 1.3 Rounding.  Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
 
SECTION 1.4 References to Agreement and Laws.  Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law.
 
SECTION 1.5 Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to London time (daylight or standard, as
applicable); provided, however, that to the extent relating to extensions of
credit which are administered by the Lender out of a Lending Office located
outside of the United States other than London, times of day shall be deemed to
be references to the time of day in the location of the applicable Lending
Office.
 
SECTION 1.6 Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).
 
SECTION 1.7 Foreign Currencies.
 
(a) For purposes of this Agreement, references to the applicable outstanding
amount of Loans, Revolving Credit Outstandings, Letters of Credit or L/C
Obligations (including, without limitation, all Foreign Currency Loans and
Foreign Currency Outstandings) shall be deemed to refer to the Dollar Amount
thereof.
 
(b) For purposes of this Agreement, the Dollar Amount of any Foreign Currency
Loan or Letter of Credit denominated in a Foreign Currency shall be determined
in accordance with the terms of this Agreement in respect of the most recent
Revaluation Date.  Such Dollar Amount shall become effective as of such
Revaluation Date for such Foreign Currency Loan or such Letter of Credit and
shall be the Dollar Amount employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur for such Foreign
Currency Loan or Letter of Credit.
 
(c) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Lender may, in consultation with Parent, from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.  Each provision of this Agreement also shall be subject to
such reasonable changes of construction as the Lender may, in consultation with
Parent, from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.
 
(d) Parent, on behalf of the Applicable Borrower, may from time to time request
that LIBOR Rate Loans be made in a currency other than those specifically listed
in the definition of “Foreign Currency”; provided that such requested currency
is a lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars.  Any such request shall be subject to
the approval of the Lender.  Any such request shall be made to the Lender not
later than 11:00 a.m., twenty (20) Business Days prior to the date of the
desired borrowing (or such other time or date as may be agreed by the Lender in
its sole discretion).  Any failure by the Lender to respond to such request
within the time period specified in the preceding sentence shall be deemed to be
a refusal by the Lender to permit LIBOR Rate Loans to be made in such requested
currency.  If the Lender consents to making LIBOR Rate Loans in such requested
currency, the Lender shall so notify Parent and such currency shall thereupon be
deemed for all purposes to be a Foreign Currency hereunder for purposes of any
borrowings of LIBOR Rate Loans.
 
SECTION 1.8 Appointment of Parent as Agent.  TD International hereby irrevocably
appoints and authorizes Parent (a) to provide the Lender with all notices with
respect to Extensions of Credit obtained for the benefit of TD International and
all other notices and instructions under this Agreement, (b) to take such action
on behalf of TD International as Parent deems appropriate on its behalf to
obtain Extensions of Credit and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement and (c) to act as
its agent for service of process and notices required to be delivered under this
Agreement or the other Loan Documents, it being understood and agreed that
receipt by Parent of any summons, notice or other similar item shall be deemed
effective receipt by TD International.
 
ARTICLE II
 


 
REVOLVING CREDIT FACILITY
 
SECTION 2.1 Loans.  Subject to the terms and conditions of this Agreement and
the other Loan Documents, and in reliance upon the representations and
warranties set forth herein, the Lender agrees to make Loans to the Applicable
Borrower in a Permitted Currency from time to time from the Closing Date
through, but not including, the Maturity Date as requested by Parent, on behalf
of the Applicable Borrower, in accordance with the terms of Section 2.3;
provided, that the Revolving Credit Outstandings shall not exceed the Revolving
Credit Commitment.  Subject to the terms and conditions hereof, the Borrowers
may borrow, repay and reborrow Loans hereunder until the Maturity Date.
 
SECTION 2.2 [Intentionally Omitted].
 
SECTION 2.3 Procedure for Advances of Loans.
 
(a) Requests for Borrowing.  Parent, on behalf of the Applicable Borrower, shall
give the Lender irrevocable prior written notice substantially in the form of
Exhibit B (a “Notice of Borrowing”) not later than 1:00 p.m. (i) on the same
Business Day as each Base Rate Loan, (ii) at least three (3) Business Days
before each LIBOR Rate Loan denominated in Dollars, Euros or Sterling and (iii)
at least four (4) Business Days before each Loan denominated in any other
Foreign Currency, of its intention to borrow, specifying:
 
(i) the date of such borrowing, which shall be a Business Day;
 
(ii) if such Loan is a Foreign Currency Loan, the applicable Foreign Currency in
which such Loan is to be funded;
 
(iii) if such Loan is a Loan denominated in Dollars, whether such Loan shall be
a LIBOR Rate Loan or a Base Rate Loan;
 
(iv) if such Loan is a LIBOR Rate Loan, the duration of the Interest Period
applicable thereto; and
 
(v) the amount of such borrowing, which shall be, (A) with respect to Base Rate
Loans in an aggregate principal amount of $500,000 or a whole multiple of
$500,000 in excess thereof or (B) with respect to LIBOR Rate Loans in an
aggregate principal amount of $500,000 or a whole multiple of $500,000 in excess
thereof  (or, in the case of borrowings denominated in a Foreign Currency, in
such increments as the Lender may from time to time determine).
 
If Parent fails to specify a currency in the Notice of Borrowing requesting a
Loan, then the Loan so requested shall be made in Dollars.  A Notice of
Borrowing received after 1:00 p.m. shall be deemed received on the next Business
Day.
 
(b) Disbursement of Loans.  Not later than 3:00 p.m. on the proposed borrowing
date, the Lender will make such Loan available to the Applicable Borrower (and
the Borrowers hereby irrevocably authorize the Lender to disburse the proceeds
of each borrowing requested pursuant to this Section) by promptly crediting the
amount of such Loan to the applicable deposit account of the Applicable Borrower
identified in the Notice of Borrowing or as may be otherwise agreed upon by
Parent and the Lender from time to time.
 
(c) Lending Offices.  The Lender may, at its option, make any Loan available to
any Borrower by causing any foreign or domestic branch or Affiliate of the
Lender to make such Loan; provided that (i) all terms of this Agreement shall
apply to any such branch or Affiliate and (ii) the exercise of such option shall
not affect the obligation of such Borrower to repay such Loan in accordance with
the terms of this Agreement; provided that no action by the Lender pursuant to
this subsection shall result in any of the Borrowers incurring incremental
obligations under Section 4.10 or Section 4.12 or result in the application of
Section 4.8(b).
 
SECTION 2.4 Repayment and Prepayment of Loans.
 
(a) Repayment on Termination Date.  Each Applicable Borrower hereby agrees to
repay the outstanding principal amount of (i) all Loans to such Borrower in the
applicable Permitted Currency in full on the Maturity Date, with all accrued but
unpaid interest thereon.
 
(b) Mandatory Prepayments.
 
(i) Aggregate Revolving Credit Commitment.  If, as of the most recent
Revaluation Date or at any time (as determined by the Lender under
Section 2.4(b)(iii)), based upon the Dollar Amount of all Revolving Credit
Outstandings, for any reason the outstanding principal amount of all Loans plus
the sum of all outstanding L/C Obligations exceeds the Revolving Credit
Commitment, then, in each such case, Parent shall, or shall cause TD
International to, as applicable, (A) first, if (and to the extent) necessary to
eliminate such amount in excess of the Revolving Credit Commitment, immediately
repay outstanding Loans which are Base Rate Loans (and/or reduce any pending
requests for a borrowing or continuation or conversion of such Loans submitted
in respect of such Loans on such day) in an amount equal to the Dollar Amount of
such amount in excess of the Revolving Credit Commitment, (B) second, if (and to
the extent) necessary to eliminate such amount in excess of the Revolving Credit
Commitment, immediately repay outstanding Loans which are LIBOR Rate Loans
denominated in Dollars (and/or reduce any pending requests for a borrowing or
continuation or conversion of such Loans submitted in respect of such Loans on
such day) in an amount equal to the Dollar Amount of such amount in excess of
the Revolving Credit Commitment, (C) third, if (and to the extent) necessary to
eliminate such amount in excess of the Revolving Credit Commitment, immediately
repay outstanding Foreign Currency Loans (and/or reduce any pending requests for
a borrowing or continuation or conversion of such Loans submitted in respect of
such Loans on such day) in an amount equal to the Dollar Amount of such amount
in excess of the Revolving Credit Commitment and (D) fourth, with respect to any
Letters of Credit then outstanding, if (and to the extent) necessary to
collateralize such amount in excess of the Revolving Credit Commitment,
immediately make a payment of cash collateral into a cash collateral account
opened by the Lender for its benefit in an amount equal to the Dollar Amount of
such amount in excess of the Revolving Credit Commitment (such cash collateral
to be applied in accordance with Section 9.1(b)).
 
(ii) If, in any applicable jurisdiction, it becomes unlawful for the Lender to
perform any of its obligations as contemplated by this Agreement or to fund or
maintain any Loan or Letters of Credit:
 
(A) that Lender shall promptly notify the Borrowers and  the Extension of Credit
Lender will be immediately cancelled; and
 
(B) each Borrower shall repay that Lender's Loans or Letter of Credit
disbursements made to or for the account of that Borrower on the last day of the
Interest Period for each Loan occurring after the Lender has notified the
Borrower or, if earlier, the date specified by the Lender in the notice
delivered to the Borrower (being no earlier than the last day of any applicable
grace period permitted by law).
 
(iii) Excess L/C Obligations.  If, at any time (as determined by the Lender
under Section 2.4(b)(iii)), based upon the Dollar Amount of all outstanding L/C
Obligations, (i) solely because of currency fluctuation, the outstanding
principal amount of all L/C Obligations exceeds one hundred and five percent
(105%) of the L/C Commitment or (ii) for any other reason, the outstanding
principal amount of all L/C Obligations exceeds the L/C Commitment, then, in
each such case, Parent shall, with respect to any Letters of Credit then
outstanding, make a payment of cash collateral into a cash collateral account
opened by the Lender for its benefit in an amount equal to the Dollar Amount of
such amount in excess of the L/C Commitment (such cash collateral to be applied
in accordance with Section 9.1(b)).
 
(iv) Compliance and Payments.  The Borrowers’ compliance with this
Section 2.4(b) shall be tested from time to time by the Lender at its sole
discretion, but in any event shall be tested on the date on which (A) Parent, on
behalf of the Applicable Borrower, requests that the Lender make a Loan or (B)
Parent requests that the Lender issue a Letter of Credit.  Each such repayment
pursuant to this Section 2.4(b) shall be accompanied by any amount required to
be paid pursuant to Section 4.9.
 
(c) Optional Prepayments.  The Borrowers may at any time and from time to time
prepay Loans, in whole or in part, with irrevocable prior written notice to the
Lender substantially in the form attached as Exhibit C (a “Notice of
Prepayment”) given not later than 1:00 p.m. (i) on the same Business Day as
prepayment of each Base Rate Loan, (ii) at least three (3) Business Days before
prepayment of each LIBOR Rate Loan denominated in Dollars, Euros or Sterling and
(iii) at least four (4) Business Days before prepayment of each Loan denominated
in any other Foreign Currency, specifying (A) the date and amount of prepayment,
(B) the applicable Foreign Currency in which any Loan is denominated and (C)
with respect to Loans denominated in Dollars, whether the repayment is of LIBOR
Rate Loans, Base Rate Loans, or a combination thereof, and, if of a combination
thereof, the amount allocable to each.  If any such notice is given, the amount
specified in such notice shall be due and payable on the date set forth in such
notice.  Partial prepayments shall be in an aggregate amount of (i) $500,000 or
a whole multiple of $500,000 in excess thereof with respect to Base Rate Loans
or any lesser amount outstanding and (ii) $500,000 or a whole multiple of
$500,000 in excess thereof with respect to LIBOR Rate Loans or any lesser amount
outstanding.  A Notice of Prepayment received after 1:00 p.m. shall be deemed
received on the next Business Day.  Each such prepayment shall be accompanied by
any amount required to be paid pursuant to Section 4.9 hereof.
 
(d) Limitation on Prepayment of LIBOR Rate Loans.  Any prepayment of any LIBOR
Rate Loan on any day other than on the last day of the Interest Period
applicable thereto shall be subject to the terms of Section 4.9 hereof.
 
SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment.
 
(a) Voluntary Reduction.  Parent shall have the right at any time and from time
to time, upon at least five (5) Business Days prior written notice to the
Lender, to permanently reduce, without premium or penalty, (i) the entire
Revolving Credit Commitment at any time or (ii) portions of the Revolving Credit
Commitment, from time to time, in an aggregate principal amount not less than
$500,000 or any whole multiple of $500,000 in excess thereof.  All commitment
fees accrued with respect to any portion of the Revolving Credit Commitment
terminated pursuant hereto shall be paid on the effective date of such
termination.
 
(b) Corresponding Payment.  Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
aggregate Revolving Credit Outstandings, after such reduction to the Revolving
Credit Commitment as so reduced and if the Revolving Credit Commitment as so
reduced is less than the aggregate amount of all outstanding Letters of Credit,
Parent shall be required to deposit cash collateral in a cash collateral account
opened by the Lender in an amount equal to the Dollar Amount of such amount in
excess of the Revolving Credit Commitment.  Such cash collateral shall be
applied in accordance with Section 9.1(b).  Any reduction of the Revolving
Credit Commitment to zero shall be accompanied by payment of all outstanding
Loans (and furnishing of cash collateral satisfactory to the Lender for all L/C
Obligations) and shall result in the termination of the Revolving Credit
Commitment and the Revolving Credit Facility.  If the reduction of the Revolving
Credit Commitment requires the repayment of any LIBOR Rate Loan, such repayment
shall be accompanied by any amount required to be paid pursuant to Section 4.9
hereof.
 
SECTION 2.6 Termination of Revolving Credit Facility.  The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Maturity
Date.
 
ARTICLE III
 


 
LETTER OF CREDIT FACILITY
 
SECTION 3.1 L/C Commitment. Subject to the terms and conditions hereof, the
Lender agrees to issue standby letters of credit (the “Letters of Credit”) for
the account of Parent on any Business Day from the Closing Date through but not
including the fifth (5th) Business Day prior to the Maturity Date in such form
as may be approved from time to time by the Lender; provided, that the Lender
shall have no obligation to issue any Letter of Credit if, after giving effect
to such issuance, (a) the L/C Obligations would exceed the L/C Commitment or
(b) the Revolving Credit Outstandings would exceed the Revolving Credit
Commitment.  Each Letter of Credit shall (i) be denominated in Dollars, Euros or
Sterling in a minimum amount to be agreed to by the Lender, (ii) be a standby
letter of credit issued to support obligations of Parent or any of its
Subsidiaries, contingent or otherwise, incurred in the ordinary course of
business, (iii) be in a form satisfactory to the Lender, (iv) expire on a date
no more than twelve (12) months after the date of issuance or last renewal of
such Letter of Credit (subject to automatic renewal for additional one (1) year
periods pursuant to the terms of the Letter of Credit Application or other
documentation acceptable to the Lender), which date shall be no later than the
fifth (5th) Business Day prior to the Maturity Date and (v) be subject to the
Uniform Customs or ISP98, as set forth in the Letter of Credit Application or as
determined by the Lender and, to the extent not inconsistent therewith, the laws
of the State of New York.  The Lender shall not at any time be obligated to
issue any Letter of Credit hereunder if such issuance would conflict with, or
cause the Lender to exceed any limits imposed by, any Law.  References herein to
“issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires.
 
SECTION 3.2 Procedure for Issuance of Letters of Credit.  Parent may from time
to time request that the Lender issue a Letter of Credit by delivering to the
Lender, at the office of the Lender specified in or determined in accordance
with Section 10.1, a Letter of Credit Application therefor, completed to the
satisfaction of the Lender, and such other certificates, documents and other
papers and information as the Lender may request (which information shall
include the Permitted Currency in which such Letter of Credit shall be
denominated).  Upon receipt of any Letter of Credit Application, the Lender
shall process such Letter of Credit Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall, subject to Section 3.1 and
Article V, promptly issue the Letter of Credit requested thereby (but in no
event shall the Lender be required to issue any Letter of Credit earlier than
three (3) Business Days after its receipt of the Letter of Credit Application
therefor and all such other certificates, documents and other papers and
information relating thereto) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed by the Lender and
Parent.  The Lender shall promptly furnish to Parent a copy of such Letter of
Credit and promptly notify the Lender of the issuance and upon request by the
Lender, furnish to the Lender a copy of such Letter of Credit and the amount of
the Lender’s participation therein.
 
SECTION 3.3 Commissions and Other Charges.
 
(a) Letter of Credit Commissions.  Parent shall pay to the Lender, for the
account of the Lender, a letter of credit commission with respect to each Letter
of Credit in the amount equal to the face amount of such Letter of Credit
multiplied by the Applicable Margin with respect to Loans that are LIBOR Rate
Loans (determined on a per annum basis).  Such commission shall be payable
quarterly in arrears on the last Business Day of each calendar quarter, on the
Maturity Date and thereafter on demand of the Lender.
 
(b) Other Costs.  In addition to the foregoing fees and commissions, Parent
shall pay or reimburse the Lender for such normal and customary costs and
expenses as are incurred or charged by the Lender in issuing, effecting payment
under, amending or otherwise administering any Letter of Credit.
 
SECTION 3.4 [Intentionally Omitted]
 
SECTION 3.5 Reimbursement Obligations of Parent. In the event of any drawing
under any Letter of Credit, Parent agrees to reimburse (either with the proceeds
of a Loan as provided for in this Section or with funds from other sources), in
same day funds, in Dollars, the Lender on each date on which the Lender notifies
Parent of the date and the Dollar Amount of a draft paid under any Letter of
Credit for the Dollar Amount of (a) such draft so paid and (b) any amounts
referred to in Section 3.3(c) incurred by the Lender in connection with such
payment (including, without limitation, any and all costs, fees and other
expenses incurred by the Lender in effecting the payment of any Letter of Credit
denominated in a Foreign Currency). Unless Parent shall immediately notify the
Lender that Parent intends to reimburse the Lender for such drawing from other
sources or funds, Parent shall be deemed to have timely given a Notice of
Borrowing to the Lender requesting that the Lender make a Loan denominated in
Dollars bearing interest at the Base Rate on such date in the Dollar Amount of
(a) such draft so paid and (b) any amounts referred to in Section 3.3(c)
incurred by the Lender in connection with such payment (including, without
limitation, any and all costs, fees and other expenses incurred by the Lender in
effecting the payment of any Letter of Credit denominated in a Foreign
Currency), and the Lender shall make such requested Loan bearing interest at the
Base Rate in such amount, the proceeds of which shall be applied to reimburse
the Lender for the amount of the related drawing and costs and expenses.  If
Parent has elected to pay the amount of such drawing with funds from other
sources and shall fail to reimburse the Lender as provided above, the
unreimbursed amount of such drawing shall bear interest at the rate which would
be payable on any outstanding Base Rate Loans which were then overdue from the
date such amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full.
 
SECTION 3.6 Obligations Absolute.  Parent’s obligations under this Article III
(including, without limitation, the Reimbursement Obligation) shall be absolute
and unconditional under any and all circumstances and irrespective of any set
off, counterclaim or defense to payment which Parent may have or have had
against the Lender or any beneficiary of a Letter of Credit or any other
Person.  Parent also agrees that the Lender and the L/C Participants shall not
be responsible for, and Parent’s Reimbursement Obligation under Section 3.5
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
Parent and any beneficiary of any Letter of Credit or any other party to which
such Letter of Credit may be transferred or any claims whatsoever of Parent
against any beneficiary of such Letter of Credit or any such transferee.  The
Lender shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by the Lender’s gross negligence or willful misconduct, as
determined by a court of competent jurisdiction by final nonappealable
judgment.  Parent agrees that any action taken or omitted by the Lender under or
in connection with any Letter of Credit or the related drafts or documents, if
done in the absence of gross negligence or willful misconduct shall be binding
on Parent and shall not result in any liability of the Lender or any L/C
Participant to Parent.  The responsibility of the Lender to Parent in connection
with any draft presented for payment under any Letter of Credit shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment are in
conformity with such Letter of Credit.
 
SECTION 3.7 Effect of Letter of Credit Application.  To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.
 
SECTION 3.8 Bank Guarantees.  By agreement of the Lender and the Borrowers and
pursuant to such supplemental documentation as the Lender may request, the
Borrowers may utilize the L/C Commitment in the form of bank guarantees issued
by the Lender as an alternative to utilizing it for the issuance of Letters of
Credit.
 
ARTICLE IV
 


 
GENERAL LOAN PROVISIONS
 
SECTION 4.1 Interest.
 
(a) Interest Rate Options.  Subject to the provisions of this Section, at the
election of Parent:
 
(i) Loans (other than Foreign Currency Loans) shall bear interest at (A) the
Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the Applicable
Margin (provided that the LIBOR Rate shall not be available until two (2)
Business Days after the Closing Date); and
 
(ii) the Foreign Currency Loans shall bear interest at the LIBOR Rate plus the
Applicable Margin (provided that the LIBOR Rate shall not be available until
four (4) Business Days after the Closing Date).
 
Parent, on behalf of the Applicable Borrower, shall select the rate of interest
and Interest Period, if any, applicable to any Loan at the time a Notice of
Borrowing is given or at the time a Notice of Conversion/Continuation is given
pursuant to Section 4.2.  Any Loan or any portion thereof as to which Parent has
not duly specified a currency as provided herein shall be deemed a Loan
denominated in Dollars.  Any Loan denominated in Dollars or any portion thereof
as to which Parent has not duly specified an interest rate as provided herein
shall be deemed a Base Rate Loan and any LIBOR Rate Loan or any portion thereof
as to which Parent, on behalf of the Applicable Borrower, has not duly specified
an Interest Period as provided herein shall be deemed a LIBOR Rate Loan for a
one (1) month Interest Period.
 
(b) Interest Periods.  In connection with each LIBOR Rate Loan, Parent, on
behalf of the Applicable Borrower, by giving notice at the times described in
Section 2.3 or 4.2, as applicable, shall elect an interest period (each, an
“Interest Period”) to be applicable to such Loan, which Interest Period shall be
a period of one (1) week, one (1), two (2) or three (3) months; provided that:
 
(i) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;
 
(ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the immediately
preceding Business Day;
 
(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the relevant calendar month at the end of such Interest Period;
 
(iv) no Interest Period shall extend beyond the Maturity Date, without payment
of any amounts pursuant to Section 4.9; and
 
(v) there shall be no more than eight (8) Interest Periods in effect at any
time.
 
(c) Default Rate.  Subject to Section 9.1, (i) immediately upon the occurrence
and during the continuance of an Automatic Event of Default or an Event of
Default under clause (i) in the definition of “Notice Event of Default”, or (ii)
at the election of the Lender, upon the occurrence and during the continuance of
any other Event of Default:
 
(A) the Borrowers shall no longer have the option to request Foreign Currency
Loans, LIBOR Rate Loans, or Letters of Credit;
 
(B) all outstanding LIBOR Rate Loans denominated in Dollars shall bear interest
at a rate per annum of two percent (2%) in excess of the rate (including the
Applicable Margin) then applicable to LIBOR Rate Loans denominated in Dollars
until the end of the applicable Interest Period and thereafter at a rate equal
to two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans;
 
(C) all outstanding LIBOR Rate Loans denominated in a Foreign Currency shall
bear interest at a rate per annum of two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to LIBOR Rate Loans
denominated in such Foreign Currency;
 
(D) all outstanding Base Rate Loans shall bear interest at a rate per annum
equal to two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to Base Rate Loans; and
 
(E) all other Obligations arising hereunder or under any other Loan Document
shall bear interest at a rate per annum equal to two percent (2%) in excess of
the rate (including the Applicable Margin) applicable to such other Obligation
(provided, that if no rate for such other Obligation is set forth herein or in
such other Loan Document, then such Obligation shall bear interest at a rate per
annum equal to two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to Base Rate Loans).
 
Interest shall continue to accrue on the Obligations after the filing by or
against any Borrower of any petition seeking any relief in bankruptcy or under
any act or law pertaining to insolvency or debtor relief, whether state, federal
or foreign.
 
(d) Interest Payment and Computation.  Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar month
commencing on November 30, 2012; and interest on each LIBOR Rate Loan shall be
due and payable on the last day of each Interest Period applicable thereto;
provided, that accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.  All
computations of interest for Base Rate Loans based on the Prime Rate shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed.  All other computations of fees and interest provided hereunder
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365/366-day year), or, in the case of interest in respect of
Loans denominated in a Foreign Currency as to which market practice differs from
the foregoing, in accordance with such market practice.
 
(e) Maximum Rate.
 
(i) In no contingency or event whatsoever shall the aggregate of all amounts
deemed interest under this Agreement charged or collected pursuant to the terms
of this Agreement exceed the highest rate permissible under any Law which a
court of competent jurisdiction shall, in a final determination, deem applicable
hereto.
 
(ii) In the event that such a court determines that the Lender has charged or
received interest hereunder in excess of the highest applicable rate, the rate
in effect hereunder shall automatically be reduced to the maximum rate permitted
by Law and the Lender shall at its option (A) promptly refund to the Applicable
Borrower any interest received by the Lender in excess of the maximum lawful
rate or (B) apply such excess to the principal balance of the Obligations on a
prorata basis.  It is the intent hereof that the Borrowers not pay or contract
to pay, and that the Lender not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by the Borrowers under Law.
 
SECTION 4.2 Notice and Manner of Conversion or Continuation of Loans.  Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrowers shall have the option to:
 
(a) convert at any time on or after the second Business Day after the Closing
Date all or any portion of any outstanding Base Rate Loans in a principal amount
equal to $500,000 or any whole multiple of $500,000 in excess thereof into one
or more LIBOR Rate Loans denominated in Dollars;
 
(b) upon the expiration of any Interest Period with respect to any LIBOR Rate
Loans denominated in Dollars, (i) convert any part of its outstanding LIBOR Rate
Loans denominated in Dollars in a principal amount equal to $500,000 or a whole
multiple of $500,000 in excess thereof into Base Rate Loans or the entire
remaining amount thereof or (ii) continue such LIBOR Rate Loans as LIBOR Rate
Loans;
 
(c) upon the expiration of any Interest Period with respect to any LIBOR Rate
Loans denominated in a Foreign Currency, continue such LIBOR Rate Loans as LIBOR
Rate Loans in such Foreign Currency.
 
Whenever a Borrower desires to convert or continue Loans as provided above,
Parent, on behalf of the Applicable Borrower, shall give the Lender irrevocable
prior written notice in the form attached as Exhibit D (a “Notice of
Conversion/Continuation”) not later than 1:00 p.m. three (3) Business Days
before the day on which a proposed conversion or continuation of such Loan
denominated in Dollars, Euros or Sterling and four (4) Business Days before the
day on which a proposed conversion or continuation of such Loan denominated in
any other Foreign Currency is to be effective specifying:
 
(i)  the Loans to be converted or continued, and, in the case of any LIBOR Rate
Loan to be converted or continued, the last day of the Interest Period therefor
(including the applicable Permitted Currency in which such Loan(s) is (are)
denominated);
 
(ii) the effective date of such conversion or continuation (which shall be a
Business Day);
 
(iii) the principal amount of such Loans to be converted or continued; and
 
(iv) the Interest Period to be applicable to such converted or continued LIBOR
Rate Loan.
 
SECTION 4.3 Commitment Fee.  Commencing on the Closing Date, the Borrowers shall
pay to the Lender, a non-refundable commitment fee (the “Commitment Fee”) at a
rate per annum equal to 0.25% on the average daily unused portion of the
Revolving Credit Commitment.  The Commitment Fee shall be payable in arrears on
the last Business Day of each calendar month during the term of this Agreement
commencing November 30, 2012 and ending on the Revolving Credit Maturity Date.
 
SECTION 4.4 Manner of Payment.
 
(a) Loans Denominated in Dollars and Letters of Credit.  Each payment by the
Applicable Borrower on account of the principal of or interest on any Loan
denominated in Dollars or any Letter of Credit or of any fee, commission or
other amounts (including the Reimbursement Obligation with respect to any Letter
of Credit) payable to the Lender under this Agreement shall be made not later
than 1:00 p.m. on the date specified for payment under this Agreement to the
Lender at the Lender’s Office for the account of the Lender in Dollars (except
as set forth below), in immediately available funds and shall be made without
any set off, counterclaim or deduction whatsoever.  Any payment received after
such time but before 2:00 p.m. on such day shall be deemed a payment on such
date for the purposes of clause (i) of the definition of “Notice Event of
Default”, but for all other purposes shall be deemed to have been made on the
next succeeding Business Day.  Any payment received after 2:00 p.m. shall be
deemed to have been made on the next succeeding Business Day for all
purposes.  Each payment to the Lender of other fees or commissions shall be made
in like manner.  Subject to Section 4.1(b)(ii) and (iii), if any payment under
this Agreement shall be specified to be made upon a day which is not a Business
Day, it shall be made on the next succeeding day which is a Business Day and
such extension of time shall in such case be included in computing any interest
payable along with such payment.
 
(b) Loans Denominated in a Foreign Currency.  Each payment by the Applicable
Borrower on account of the principal of or interest on any Loan denominated in
any Foreign Currency payable to the Lender under this Agreement (or any of them)
shall be made not later than 1:00 p.m. on the date specified for payment under
this Agreement to the Lender at the Lender’s Office in the same Foreign Currency
in which the Loan was made (except as set forth below), in immediately available
funds and shall be made without any set off, counterclaim or deduction
whatsoever.  Any payment received after such time but before 2:00 p.m. on such
day shall be deemed a payment on such date for the purposes of clause (i) of the
definition of “Notice Event of Default”, but for all other purposes shall be
deemed to have been made on the next succeeding Business Day.  Any payment
received after 2:00 p.m. shall be deemed to have been made on the next
succeeding Business Day for all purposes.  Subject to Section 4.1(b)(ii), if any
payment under this Agreement shall be specified to be made upon a day which is
not a Business Day, it shall be made on the next succeeding day which is a
Business Day and such extension of time shall in such case be included in
computing any interest payable along with such payment.  Without limiting the
generality of the foregoing, the Lender may require that any payments due under
this Agreement be made in the United States.  If, for any reason, any Borrower
is prohibited by any Law from making any required payment hereunder in a Foreign
Currency, subject to Section 4.10(d), such Borrower shall make such payment in
Dollars in the Dollar Amount of such payment.
 
SECTION 4.5 Evidence of Indebtedness.
 
(a) Extensions of Credit.  The Extensions of Credit made by the Lender shall be
evidenced by one or more accounts or records maintained by the Lender in the
ordinary course of business.  The accounts or records maintained by the Lender
shall be conclusive absent manifest error of the amount of the Extensions of
Credit made by the Lender to the Borrowers and the interest and payments
thereon.  Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Applicable Borrower hereunder to
pay any amount owing with respect to the Obligations.  Upon the request of the
Lender, the Borrowers shall execute and deliver to the Lender a Revolving Credit
Note which shall evidence the Lender’s Loans, as applicable, in addition to such
accounts or records.  The Lender may attach schedules to its Revolving Credit
Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.
 
SECTION 4.6 [Intentionally Omitted]
 
SECTION 4.7 [Intentionally Omitted]
 
SECTION 4.8 Changed Circumstances.
 
(a) Circumstances Affecting LIBOR Rate Availability and Foreign Currency
Availability.  In connection with any request for a LIBOR Rate Loan, a Base Rate
Loan as to which the interest rate is determined with reference to LIBOR, a
Foreign Currency Loan or a conversion to or continuation thereof, if for any
reason (i) the Lender shall determine (which determination shall be conclusive
and binding absent manifest error) that deposits are not being offered to banks
in the applicable interbank market (including, without limitation, the London
interbank Eurodollar market) for the applicable amount and Interest Period of
such Loan, (ii) the Lender shall determine (which determination shall be
conclusive and binding absent manifest error) that reasonable and adequate means
do not exist for ascertaining the LIBOR Rate for the Interest Period with
respect to a proposed LIBOR Rate Loan or any Base Rate Loan as to which the
interest rate is determined with reference to LIBOR, (iii) a fundamental change
has occurred in the foreign exchange or interbank markets with respect to any
Foreign Currency (including, without limitation, changes in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls), (iv) it has become otherwise materially impractical
for the Lender to make any Foreign Currency Loans or (v) the Lender shall
determine (which determination shall be conclusive and binding absent manifest
error) that the LIBOR Rate does not adequately and fairly reflect the cost to it
of making or maintaining such Loans during such Interest Period, then the Lender
shall promptly give notice thereof to Parent.  Thereafter, until the Lender
notifies Parent that such circumstances no longer exist, the obligation of the
Lender to make LIBOR Rate Loans or a Base Rate Loans as to which the interest
rate is determined with reference to LIBOR and the right of the Applicable
Borrower to convert any Loan to or continue any Loan as a LIBOR Rate Loan, a
Base Rate Loan as to which the interest rate is determined with reference to
LIBOR or a Foreign Currency Loan, as applicable, shall be suspended, and:
 
(A) in the case of LIBOR Rate Loans denominated in Dollars, the Applicable
Borrower shall either (1) repay in full (or cause to be repaid in full) the then
outstanding principal amount of each such LIBOR Rate Loan, together with accrued
interest thereon (subject to Section 4.1(d)), on the last day of the then
current Interest Period applicable to such LIBOR Rate Loan or (2) convert the
then outstanding principal amount of each such LIBOR Rate Loan to a Base Rate
Loan as of the last day of such Interest Period; and
 
(B) in the case of LIBOR Rate Loans denominated in a Foreign Currency, the
Applicable Borrower shall either (1) repay in full (or cause to be repaid in
full) the then outstanding principal amount of each such LIBOR Rate Loan,
together with accrued interest thereon (subject to Section 4.1(d)), on the last
day of the then current Interest Period applicable to such LIBOR Rate Loan or
(2) convert the then outstanding principal amount of each such LIBOR Rate Loan
to a Base Rate Loan denominated in Dollars as of the last day of such Interest
Period;
 
provided that if any of the Borrowers elects to make such conversion, Parent
shall pay to the Lender any and all costs, fees and other expenses, if any,
incurred by the Lender in effecting such conversion.
 
(b) Laws Affecting LIBOR Rate Availability and Foreign Currency
Availability.  If, after the date hereof, the introduction of, or any change in,
any Law or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any of the Lender (or
any of their respective Lending Offices) with any request or directive (whether
or not having the force of law) of any such Governmental Authority, central bank
or comparable agency, shall make it unlawful or impossible for the Lender (or
any of its respective Lending Offices) to honor its obligations whether
denominated in Dollars or a Foreign Currency hereunder to make or maintain any
LIBOR Rate Loan, any Base Rate Loan as to which the interest rate is determined
with reference to LIBOR or any Foreign Currency Loan, the Lender shall promptly
give notice thereof to Parent.  Thereafter, until the Lender notifies Parent
that such circumstances no longer exist, (i) the obligations of the Lender to
make LIBOR Rate Loans, Base Rate Loans as to which the interest rate is
determined with reference to LIBOR or Foreign Currency Loans, as applicable, and
the right of the Borrowers to convert any Loan or continue any Loan as a LIBOR
Rate Loan, a Base Rate Loan as to which the interest rate is determined with
reference to LIBOR or a Foreign Currency Loan, as applicable, shall be suspended
and thereafter the Borrowers may select only Base Rate Loans as to which the
interest rate is not determined with reference to LIBOR and (ii) if the Lender
does not lawfully continue to maintain a LIBOR Rate Loan or a Foreign Currency
Loan, as applicable, to the end of the then current Interest Period applicable
thereto, the applicable Loan shall immediately be converted to a Base Rate Loan
as to which the interest rate is not determined with reference to LIBOR for the
remainder of such Interest Period; provided that if Parent elects to make such
conversion, Parent shall pay to the Lender any and all costs, fees and other
expenses incurred by the Lender in effecting such conversion.
 
SECTION 4.9 Indemnity.  Each Borrower hereby indemnifies the Lender against any
loss or expense (including any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain a LIBOR Rate Loan or from fees
payable to terminate the deposits from which such funds were obtained) which may
arise or be attributable to the Lender’s obtaining, liquidating or employing
deposits or other funds acquired to effect, fund or maintain any Loan to such
Borrower (a) as a consequence of any failure by such Borrower to make any
payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan or a Foreign Currency Loan, as applicable, (b) due to any failure of such
Borrower to borrow, continue or convert on a date specified therefor in a Notice
of Borrowing or Notice of Conversion/Continuation or (c) due to any payment,
prepayment or conversion of any LIBOR Rate Loan or any Foreign Currency Loan, as
applicable, on a date other than the last day of the Interest Period
therefor.  The amount of such loss or expense shall be determined, in the
Lender’s sole discretion, based upon the assumption that the Lender funded its
Revolving Credit Commitment Percentage of the LIBOR Rate Loans or the Foreign
Currency Loans, as applicable, in the applicable interbank market and using any
reasonable attribution or averaging methods which the Lender deems appropriate
and practical.  A certificate of the Lender setting forth the basis for
determining such amount or amounts necessary to compensate the Lender shall be
forwarded to Parent and shall be conclusively presumed to be correct save for
manifest error.
 
SECTION 4.10 Increased Costs.
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended by, the
Lender (except any reserve requirement reflected in the LIBOR Rate);
 
(ii) subject the Lender to any Taxes (other than (A) Indemnified Taxes and (B)
Taxes described in clause (a) of the definition of Excluded Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or
 
(iii) impose on the Lender or the London interbank or other applicable market
any other condition, cost or expense (other than Taxes) affecting this
Agreement, LIBOR Rate Loans or Foreign Currency Loans made by the Lender or any
Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting into or maintaining any LIBOR Rate Loan or Foreign
Currency Loan (or of maintaining its obligation to make any such Loan), or to
increase the cost to the Lender of issuing or maintaining any Letter of Credit
(or of maintaining its obligation to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by the Lender hereunder (whether of
principal, interest or any other amount) then, upon written request of the
Lender, Parent shall promptly pay to any the Lender or the Lender, as the case
may be, such additional amount or amounts as will compensate the Lender, as the
case may be, for such additional costs incurred or reduction suffered.
 
(b) Capital Requirements.  If the Lender determines that any Change in Law
affecting the Lender or any lending office of the Lender or the Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on the Lender’s capital or on the
capital of the Lender’s holding company, if any, as a consequence of this
Agreement, the Revolving Credit Commitment of the Lender or the Loans made by
the Lender, or the Letters of Credit issued by the Lender, to a level below that
which the Lender or the Lender’s holding company could have achieved but for
such Change in Law (taking into consideration the Lender’s policies and the
policies of the Lender’s holding company with respect to capital adequacy), then
from time to time upon written request of the Lender Parent shall promptly pay
to the Lender such additional amount or amounts as will compensate the Lender or
the Lender’s holding company for any such reduction suffered.
 
(c) Certificates for Reimbursement.  A certificate of the Lender setting forth
the amount or amounts necessary to compensate the Lender or its holding company,
as the case may be, as specified in paragraph (a) or (b) of this Section and
delivered to Parent shall be conclusive absent manifest error.  Parent shall pay
the Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
 
(d) Exchange Indemnification and Increased Costs.  Parent shall, upon demand
from the Lender, pay to the Lender, the amount of (i) any loss or cost or
increased cost incurred by the Lender, (ii) any reduction in any amount payable
to or in the effective return on the capital to the Lender, (iii) any interest
or any other return, including principal, foregone by the Lender as a result of
the introduction of, change over to or operation of the Euro or (iv) any
currency exchange loss that the Lender sustains, in each case of clauses (i)
through (iv), as a result of (1) any payment being made by any Borrower in a
currency other than that originally extended to such Borrower or (2) the failure
of any Borrower to repay a Loan or Letter of Credit Obligation denominated in a
currency other than Dollars.  A certificate of the Lender setting forth in
reasonable detail the basis for determining such additional amount or amounts
necessary to compensate the Lender shall be conclusively presumed to be correct
save for manifest error.
 
(e) Delay in Requests.  Failure or delay on the part of the Lender to demand
compensation pursuant to this Section shall not constitute a waiver of the
Lender’s right to demand such compensation; provided that Parent shall not be
required to compensate the Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than one hundred eighty (180) days
prior to the date that the Lender, as the case may be, notifies Parent of the
Change in Law giving rise to such increased costs or reductions and of the
Lender’s intention to claim compensation therefor (except that if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
one hundred eighty day period referred to above shall be extended to include the
period of retroactive effect thereof).
 
SECTION 4.11 Regulatory Limitation; Further Assurances. In the event, as a
result of increases in the value of Foreign Currencies against the Dollar or for
any other reason, the obligation of the Lender to make Loans (taking into
account the Dollar Amount of the Obligations and all other indebtedness required
to be aggregated under 12 U.S.C.A. §84, as amended, the regulations promulgated
thereunder and any other Law) is determined by the Lender to exceed its then
applicable legal lending limit under 12 U.S.C.A. §84, as amended, and the
regulations promulgated thereunder, or any other Law, the amount of additional
Extensions of Credit the Lender shall be obligated to make or issue hereunder
shall immediately be reduced to the maximum amount which the Lender may legally
advance (as determined by the Lender), and, to the extent necessary under such
laws and regulations (as determined by the Lender), and the Borrowers shall
reduce, or cause to be reduced, complying to the extent practicable with the
remaining provisions hereof, the Obligations outstanding hereunder by an amount
sufficient to comply with such maximum amounts.
 
SECTION 4.12 Taxes.
 
(a) [Intentionally Omitted]
 
(b) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrowers under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of the
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrowers shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
Lender receives an amount equal to the sum it would have received had no such
deduction or withholding been made.
 
(c) Payment of Other Taxes by the Borrowers.  The Borrowers shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Lender timely reimburse it for the payment of, any Other Taxes.
 
(d) Indemnification by the Borrowers.  Each Borrower shall indemnify the Lender,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by the Lender or required to
be withheld or deducted from a payment to the Lender and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to Parent by the Lender, shall be conclusive absent manifest error.
 
(e) Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Borrower to a Governmental Authority, such
Borrower shall deliver to the Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Lender.
 
(f) [Intentionally Omitted]
 
(g) Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.12 (including by
the payment of additional amounts pursuant to this Section 4.12), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been
paid.  This paragraph shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.
 
(h) Survival.  Each party’s obligations under this Section 4.12 shall survive
the resignation or replacement of the Lender or any assignment of rights by, the
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.
 
SECTION 4.13 Mitigation Obligations. If the Lender delivers notice to the
Borrowers pursuant to Section 4.8(b), or requests compensation under
Section 4.10, or requires the Borrowers to pay any additional amount to the
Lender or any Governmental Authority for the account of the Lender pursuant to
Section 4.12, then, upon the request of Parent, the Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of the Lender, such
designation or assignment (i) would make it lawful or possible, as the case may
be, to honor its obligations to make or maintain LIBOR Rate Loans or Foreign
Currency Loans hereunder or would eliminate or reduce amounts payable pursuant
to Section 4.10 or Section 4.12, as the case may be, in the future and
(ii) would not subject the Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to the Lender.  The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by the Lender in connection with
any such designation or assignment.
 
ARTICLE V
 


 
CONDITIONS OF EFFECTIVENESS AND BORROWING
 
SECTION 5.1 Conditions to Effectiveness and Initial Extensions of Credit.  The
effectiveness of this Agreement and the obligation of the Lender to make the
initial Loan or issue the initial Letter of Credit, if any, are subject to the
satisfaction of each of the following conditions:
 
(a) Executed Loan Documents.  This Agreement and a Revolving Credit Note in
favor of the Lender, together with any other applicable Loan Documents, shall
have been duly authorized, executed and delivered to the Lender by the parties
thereto and shall be in full force and effect.
 
(b) Closing Certificates; Etc.  The Lender shall have received each of the
following in form and substance reasonably satisfactory to the Lender:
 
(i) Officer’s Certificate.  A certificate from a Responsible Officer of Parent
to the effect that all representations and warranties of such Person contained
in this Agreement and the other Loan Documents are true and correct and that,
after giving effect to any Extensions of Credit to be made on the Closing Date,
no Default or Event of Default has occurred and is continuing.
 
(ii) Certificate of Secretary of each Borrower.  A certificate of the secretary,
assistant secretary, director, officer or other authorized person (each, an
“Authorized Officer”), as the case may be, of each Borrower certifying as to the
incumbency and genuineness of the signature of each officer of such Borrower or
other authorized person executing Loan Documents to which it is a party and
certifying that attached thereto is a true, correct and complete copy of (A) the
articles or certificate of incorporation or formation of such Borrower and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation or formation,
(B) the bylaws or other governing document of such Borrower as in effect on the
Closing Date, and (C) resolutions duly adopted by the board of directors (or
other governing body) of such Borrower authorizing the transactions contemplated
hereunder and the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party.
 
(iii) Certificates of Good Standing.  Certificates as of a recent date of the
good standing (or the equivalent thereof, if any) of each Borrower under the
laws of its jurisdiction of organization and, to the extent requested by the
Lender, each other jurisdiction where such Borrower is qualified to do business.
 
(iv) Opinions of Counsel.  Favorable opinions of U.S. and Belgian counsel to the
Borrowers addressed to the Lender with respect to the Borrowers, the Loan
Documents and such other matters as the Lender shall request and which opinion
shall permit reliance by successors and permitted assigns of the Lender.
 
(c) Governmental and Third Party Approvals.  The Borrowers shall have received
all material governmental, shareholder and third party consents and approvals
necessary (or any other material consents as determined in the reasonable
discretion of the Lender) in connection with the transactions contemplated by
this Agreement and the other Loan Documents and the other transactions
contemplated hereby.  Without limiting the foregoing, this Agreement and the
transactions contemplated hereby shall be permitted by the M&I Agreement and the
Prudential Agreement pursuant to a waiver and/or amendment thereof in form and
substance satisfactory to the Lender.
 
(d) Financial Matters.
 
(i) Financial Statements.  The Lender shall have received (A) the audited
consolidated balance sheet of Parent and its Subsidiaries for the three fiscal
years most recently ended for which financial statements are available and the
related audited statements of income and retained earnings and cash flows for
such fiscal years and (B) unaudited consolidated and consolidating balance sheet
of Parent and its Subsidiaries for each quarterly period ended after June 30,
2012 for which financial statements are available and related unaudited interim
statements of income and retained earnings.
 
(ii) Payment at Closing. Parent shall have paid all fees, charges and
disbursements of counsel to the Lender (directly to such counsel if requested by
the Lender) to the extent accrued and unpaid prior to or on the Closing Date and
for which a detailed invoice has been delivered to Parent.
 
(e) Miscellaneous.
 
(i) PATRIOT Act.  Each Borrower shall have provided to the Lender the
documentation and other information requested by the Lender in order to comply
with requirements of the PATRIOT Act.
 
(ii) Other Documents.  All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Lender.  The Lender shall
have received copies of all other documents, certificates and instruments
reasonably requested thereby, with respect to the transactions contemplated by
this Agreement.
 
SECTION 5.2 Conditions to All Extensions of Credit.  The obligation of the
Lender to make any Extensions of Credit (including the initial Extension of
Credit), and to issue or extend any Letter of Credit are subject to the
satisfaction of the following conditions precedent on the relevant borrowing,
continuation, conversion, issuance or extension date:
 
(a) Continuation of Representations and Warranties.  The representations and
warranties contained in Article VI shall be true and correct.
 
(b) No Existing Default.  No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing date with respect to such Loan or after
giving effect to the Loans to be made or (ii) on the issuance or extension date
with respect to such Letter of Credit or after giving effect to the issuance or
extension of such Letter of Credit on such date.
 
(c) Notices.  The Lender shall have received a Notice of Borrowing or Letter of
Credit Application from the Applicable Borrower in accordance with
Section 2.3(a) or Section 3.2, as applicable.
 
ARTICLE VI
 


 
REPRESENTATIONS AND WARRANTIES OF THE BORROWERS
 
In order to induce the Lender to enter into this Agreement and to make the
Loans, and issue the Letters of Credit as provided herein, each of the Borrowers
(to the extent that the representations, warranties and agreements set forth
below in this Article VI expressly apply to such Borrower or any of its
Subsidiaries) makes the following representations, warranties and agreements,
all of which shall survive the execution and delivery of this Agreement and the
Revolving Credit Notes and the making of the Loans and the issuance of the
Letters of Credit:
 
SECTION 6.1 Organization and Qualification; Subsidiaries.  Parent and each
Subsidiary is a corporation, limited liability company, partnership, trust or
other domestic or foreign entity or organizational form duly and validly
organized and existing under the Laws of the jurisdiction of its incorporation
or formation, as applicable, and has the corporate or other organizational power
and all necessary licenses, permits and franchises to own its assets and
properties and to carry on its business as now conducted or presently
contemplated.  Parent and each Subsidiary is duly licensed or qualified to do
business and is in active status or good standing in all jurisdictions in which
failure to do so would have a material adverse effect on its business or
financial condition.  All of the Subsidiaries of Parent, together with Parent’s
percentage of ownership of each Subsidiary, are set forth on Schedule 6.1.
 
SECTION 6.2 Financial Statements.  All of the financial statements of Parent and
its Subsidiaries heretofore furnished to the Lender by Parent are accurate and
complete in all material respects and fairly present the financial condition and
the results of operations of Parent and its Subsidiaries for the periods covered
thereby and as of the relevant dates thereof, all financial statements were
prepared in accordance with U.S. GAAP, subject in the case of interim financial
statements to audit and year-end adjustments.  There has been no material
adverse change in the business, properties or condition (financial or otherwise)
of Parent and its Subsidiaries since the date of the latest of such financial
statements.  Parent has no knowledge of any material liabilities of any nature
not disclosed in writing to the Lender.
 
SECTION 6.3 Authorization; Enforceability.  The making, execution, delivery and
performance of this Agreement and any other Loan Document, and compliance with
their respective terms, have been duly authorized by all necessary corporate or
other organizational action of each Borrower.  This Agreement and each other
Loan Document are the valid and binding obligations of each Borrower,
enforceable against such Borrower in accordance with their respective terms,
except as the enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws generally affecting the
rights of creditors and subject to general equity principles.
 
SECTION 6.4 Absence of Conflicting Obligations; Defaults.  The making,
execution, delivery and performance of this Agreement and each other Loan
Document, and compliance with their respective terms, do not violate any
presently existing provision of Law or the articles or certificate of
incorporation or bylaws (or equivalent governing documents) of each Borrower or
any agreement material to the business of Parent or any Subsidiary to which
Parent or any Subsidiary is a party or by which Parent or any Subsidiary or any
of their respective assets is bound.  Neither Parent nor any Subsidiary is in
default in the payment of the principal of or interest on any of its
Indebtedness or in default under any instrument or instruments or agreements
under and subject to which any Indebtedness has been issued and no event has
occurred and is continuing under the provisions of any such instrument or
agreement which with the lapse of time, or with the giving of notice, or both,
would constitute an event of default thereunder or an Event of Default under
this Agreement.
 
SECTION 6.5 Taxes. Parent and each Subsidiary has filed all federal, state,
foreign and local tax returns which were required to be filed (subject to any
valid extensions of the time for filing), the failure to file of which would
have a material adverse effect on Parent’s or such Subsidiary’s business or
financial condition, and has paid, or made provision for the payment of, all
taxes owed by it, and no tax deficiencies have been assessed or, to Parent’s
knowledge, proposed against Parent or any Subsidiary.
 
SECTION 6.6 Absence of Litigation.  Except as set forth on Schedule 6.6, neither
Parent nor any Subsidiary is a party to, and so far as is known to Parent there
is no threat of, any litigation or administrative proceeding which would, if
adversely determined, impair the ability of any Borrower to perform its
obligations under this Agreement or any other Loan Document, cause any material
adverse change in the assets and properties of Parent or any Subsidiary, cause
any material impairment of the right to carry on the business of Parent or any
Subsidiary, or cause any material adverse effect on the financial condition of
Parent or any Subsidiary.
 
SECTION 6.7 Indebtedness.  Neither Parent nor any Subsidiary has incurred any
Indebtedness except for Permitted Indebtedness.
 
SECTION 6.8 Title to Property. Parent and each Subsidiary has good title to, or
a valid leasehold interest in, all assets and properties necessary to conduct
its business as now conducted or proposed to be conducted, and there are no
Liens on any of the assets or properties of Parent or any Subsidiary other than
Permitted Liens.  Parent and each Subsidiary has all licenses, permits,
franchises, patents, copyrights, trademarks and trade names, or rights thereto,
reasonably necessary to conduct its business as now conducted or proposed to be
conducted, and Parent does not know of any conflict with or violation of any
valid rights of others with respect thereto.
 
SECTION 6.9 ERISA.  Parent has no knowledge that any Plan is in noncompliance in
any material respect with the applicable provisions of ERISA or the Internal
Revenue Code.  Parent has no knowledge of any pending or threatened litigation
or governmental proceeding or investigation against or relating to any Plan, and
Parent has no knowledge of any reasonable basis for any material proceedings,
claims or actions against or relating to any Plan.  Parent has no knowledge that
any Borrower has incurred any “accumulated funding deficiency” within the
meaning of Section 302(a)(2) of ERISA in connection with any Plan.  Parent has
no knowledge that there has been any Reportable Event or Prohibited Transaction
(as such terms are defined in ERISA) with respect to any Plan, the occurrence of
which would have a material adverse effect on the business or condition
(financial or otherwise) of Parent or any Subsidiary, or both, or that Parent or
any Subsidiary, or both, has incurred any liability to the PBGC under Section
4062 of ERISA in connection with any Plan.
 
SECTION 6.10 Fiscal Year. The Borrowers’ fiscal year ends on June 30.
 
SECTION 6.11 Compliance With Laws.  Parent and each Subsidiary is in compliance
in all material respects with all Laws applicable to Parent or such Subsidiary,
their respective assets or operations, the failure to comply with which could
have a material adverse effect on Parent’s or such Subsidiary’s business or
financial condition.
 
SECTION 6.12 Dump Sites.  To Parent’s knowledge after reasonable investigation,
with respect to any period during which Parent or any Subsidiary has occupied
the Facilities and with respect to the time before Parent or any Subsidiary
occupied the Facilities, no Person has caused or permitted petroleum products or
hazardous substances or other materials to be stored, deposited, treated,
recycled or disposed of on, under or at the Facilities, which materials, if
known to be present, might require investigation, clean-up, removal or some
other remedial action under Environmental Laws except as set forth in Schedule
6.12 hereto, and each Borrower hereby certifies to the Lender that all such
petroleum products or hazardous substances or other materials are being stored,
deposited, treated, recycled or disposed of in accordance with all applicable
Environmental Laws and none of such items or matters shall have a material
adverse effect upon the financial condition of Parent or any Subsidiary or any
of their assets or properties.
 
SECTION 6.13 Tanks.  There are not now nor, to Parent’s knowledge after
reasonable investigation, have there ever been tanks, containers or other
vessels on, under or at the Facilities that contained petroleum products or
hazardous substances or other materials which, if known to be present in soils
or ground water, might require investigation, clean-up, removal or some other
remedial action under Environmental Laws except for those tanks, containers or
other vessels described in Schedule 6.13 hereto, and each Borrower hereby
certifies to the Lender that all such tanks, containers or other vessels are
being treated or have been treated in accordance with all applicable
Environmental Laws and have not caused and shall not cause any material adverse
effect upon the financial condition of Parent or any Subsidiary or any of their
assets or properties.
 
SECTION 6.14 Other Environmental Conditions.  To the best of Parent’s knowledge
after reasonable investigation, there are no conditions existing currently or
likely to exist during the term of this Agreement that would subject Parent or
any Subsidiary to damages, penalties, injunctive relief or clean-up costs under
any Environmental Laws, or that might require investigation, clean-up, removal
or some other remedial action by Parent or any Subsidiary under Environmental
Laws except as set forth in Schedule 6.14 hereto, and each Borrower hereby
certifies to the Lender that none of such conditions would cause a material
adverse effect upon the financial condition of Parent or any Subsidiary or any
of their properties or assets.
 
SECTION 6.15 Environmental Judgments, Decrees and Orders. No judgment, decree,
order or citation related to or arising out of Environmental Laws is applicable
to or binds Parent, any Subsidiary, the Facilities or the owner of any of the
Facilities except as set forth in Schedule 6.15 hereto and each Borrower hereby
certifies to the Lender that none of such matters shall have a material adverse
effect upon the financial condition of Parent or any Subsidiary or any of their
assets or properties.
 
SECTION 6.16 Environmental Permits and Licenses.  All permits, licenses and
approvals required under Environmental Laws necessary for Parent and each
Subsidiary to operate the Facilities and to conduct its business as now
conducted or proposed to be conducted, which are currently obtainable have been
obtained and are in full force and effect.
 
SECTION 6.17 Use of Proceeds; Margin Stock.  The Borrowers shall use the
proceeds of the Loans solely for working capital and other general corporate
purposes.  No part of the proceeds of the Loans will be used, directly or
indirectly, for the purpose of purchasing or carrying any margin stock within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System, to extend credit to others for the purpose of purchasing or carrying any
such margin stock or for any purpose which violates, or which would be
inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.
 
SECTION 6.18 Investment Company.  Neither Borrower is an “investment company” or
a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
SECTION 6.19 Accuracy of Information.  All information, certificates or
statements by the Borrowers given in, or pursuant to, this Agreement (whether in
writing, by electronic messaging or otherwise) shall be accurate, true and
complete when given.
 
SECTION 6.20 Offering of Revolving Credit Notes.  Neither any Borrower nor any
agent acting for any Borrower has offered any Revolving Credit Note or any
similar obligation of such Borrower for sale to, or solicited any offers to buy
any Revolving Credit Note or any similar obligation of such Borrower from any
Person other than the applicable Lender, and neither any Borrower nor any agent
acting for any Borrower will take any action that would subject the sale of any
Revolving Credit Note to the registration provisions of the Securities Act of
1933, as amended.
 
SECTION 6.21 Anti-Terrorism Laws.
 
(a) Neither Parent nor any of its Subsidiaries, nor, to the knowledge of Parent,
any of its Affiliates is in violation of any laws relating to terrorism or money
laundering, including the regulations administered by OFAC and Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), and the PATRIOT Act (each, an “Anti-Terrorism Law”).
 
(b) Neither Parent nor, to the knowledge of Parent, any of its Affiliates,
brokers or other agents acting or benefiting in any capacity in connection with
the Loans, is any of the following:
 
(i) a Person or entity that is listed in the annex to, or is otherwise subject
to the prohibitions contained in, the Executive Order or the OFAC regulations;
 
(ii) a Person or entity owned or controlled by, or acting for or on behalf of,
any person or entity that is listed in the annex to, or is otherwise subject to
the prohibitions contained in, the Executive Order or the OFAC regulations;
 
(iii) a Person or entity with which the Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
 
(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order or the OFAC regulations;
or
 
(v) a Person or entity that is named on the most current list of “Specially
Designated Nationals and Blocked Persons” published by OFAC at its official
website or any replacement website or other replacement official publication of
such list.
 
(c) Neither Parent nor, to the knowledge of Parent, any of its Affiliates,
brokers or other agents acting or benefiting in any capacity in connection with
the Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in clause (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order or the OFAC regulations, or (iii) engages in or conspires
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding or attempts to violate, any of the prohibitions set forth in
any Anti-Terrorism Law.
 
ARTICLE VII
 


 
AFFIRMATIVE COVENANTS
 
Each Borrower (to the extent that the covenants and agreements set forth below
in this Article VII expressly apply to such Borrower or any of its Subsidiaries)
hereby covenants and agrees that on and after the Closing Date and until the
Revolving Credit Commitment and all Letters of Credit have terminated and all
other Obligations (other than contingent indemnification obligations not then
due) have been paid and satisfied in full in cash:
 
SECTION 7.1 Payment.  Each Borrower shall timely pay or cause to be paid the
principal of and interest on its Loans and all other amounts due from it under
this Agreement, any other Loan Document and the Letters of Credit.
 
SECTION 7.2 Corporate Existence; Properties; Ownership.  Each Borrower shall,
and each Borrower shall cause each Subsidiary to:  (a) maintain its corporate or
other organizational existence; except that Parent may permit any Subsidiary to
merge into it or into a wholly owned Subsidiary; (b) conduct its business
substantially as now conducted or as described in any business plans delivered
to the Lender prior to the Closing Date; (c) maintain all assets (other than
assets no longer used or useful in the conduct of its business) in good repair,
working order and condition, ordinary wear and tear excepted; and (d) maintain
accurate records and books of account in accordance with U.S. GAAP consistently
applied throughout all accounting periods.
 
SECTION 7.3 Licenses.  Each Borrower shall maintain in full force and effect
each license, permit and franchise granted or issued by any federal, state or
local governmental agency or regulatory authority that is reasonably necessary
to or used in such Borrower’s or any Subsidiary’s business.
 
SECTION 7.4 Reporting Requirements.  Parent shall furnish to the Lender such
information respecting the business, assets and financial condition of Parent
and its Subsidiaries as the Lender may reasonably request and, without request:
 
(a) as soon as available, and in any event within thirty (30) days after the end
of each fiscal quarter, (i) a consolidated and consolidating balance sheet of
Parent and its consolidated Subsidiaries as of the end of each such fiscal
quarter; and (ii) consolidated and consolidating statements of income and
surplus of Parent and its consolidated Subsidiaries for each such fiscal
quarter, all in reasonable detail and certified as true and correct, subject to
audit and normal year-end adjustments, by the vice president of finance or
treasurer of Parent; and
 
(b) as soon as available, and in any event within ninety (90) days after the
close of each fiscal year, a copy of the detailed annual audit report for such
year and accompanying consolidated financial statements of Parent and its
consolidated Subsidiaries prepared in reasonable detail and in accordance with
U.S. GAAP and audited by independent certified public accountants of recognized
standing selected by Parent, and reasonably satisfactory to the Lender, which
audit report shall be unqualified and shall be accompanied by:  (i) an
unqualified opinion of such accountants, in form and substance reasonably
satisfactory to the Lender, to the effect that the same fairly presents the
financial condition and the results of operations of Parent and its consolidated
Subsidiaries for the periods and as of the relevant dates thereof, and (ii) a
certificate of such accountants setting forth their computations as to Parent’s
compliance with Section 7.13 stating that in the ordinary course of their audit,
conducted in accordance with generally accepted auditing practices, they did not
become aware of any Event of Default or, if their audit disclosed an Event of
Default, a specification of the Event of Default and the actions taken or
proposed to be taken by Parent with respect thereto; and
 
(c) within forty-five (45) days after the end of each fiscal quarter, an
executed Officer’s Certificate, in the form of Exhibit E; and
 
(d) promptly upon its becoming available, furnish to the Lender one copy of each
financial statement, report, notice, or proxy statement sent by any Borrower to
its shareholders generally and of each regular or periodic report, registration
statement or prospectus filed by Parent with any securities exchange or the
Securities and Exchange Commission or any successor agency; and
 
(e) as soon as received, but in any event not later than ten (10) days after
receipt, copies of all management letters and other reports submitted to Parent
by independent certified public accountants in connection with any examination
of the financial statements of Parent and notify the Lender promptly of any
change in any accounting method used by Parent in the preparation of the
financial statements to be delivered to the Lender pursuant to this Section; and
 
(f) no later than June 30 of each year, a detailed forecast for the next fiscal
year of Parent and its Subsidiaries in a form reasonably satisfactory to the
Lender; and
 
(g) from time to time, such other information or documents (financial or
otherwise) with respect to Parent or any of its Subsidiaries as the Lender may
reasonably request.
 
SECTION 7.5 Taxes.  Each Borrower shall, and each Borrower shall cause each
Subsidiary to, pay all taxes and assessments prior to the date on which
penalties attach thereto, except for any tax or assessment which is either not
delinquent or which is being contested in good faith and by proper proceedings
and against which adequate reserves have been provided.
 
SECTION 7.6 Inspection of Properties and Records.  Each Borrower shall, and each
Borrower shall cause each Subsidiary to, permit the Lender or its agents or
representatives to visit any of its properties and examine any of its books and
records upon reasonable prior notice, at any reasonable time and as often as may
be reasonably desired, and Parent shall facilitate each such inspection, audit
and examination; provided, however, that nothing in this Agreement shall require
any Borrower to disclose, or shall entitle the Lender to examine, copy or
otherwise have access to, any Borrower’s trade secrets, which such Borrower has
informed the Lender are trade secrets of such Borrower, prior to any Event of
Default nor thereafter, unless such Borrower and the Lender shall enter into a
confidentiality and nondisclosure agreement with respect to such trade secrets
which agreement shall have terms reasonably acceptable to such Borrower.
 
SECTION 7.7 Reference in Financial Statements.  Each Borrower shall include, to
the extent required by applicable Law, or cause to be included, a reference to
this in all financial statements of such Borrower which are furnished to
stockholders, financial reporting services, creditors and prospective creditors.
 
SECTION 7.8 Compliance with Laws.  Each Borrower shall, and each Borrower shall
cause each Subsidiary to:  (a) comply in all material respects with all
applicable Environmental Laws, and orders of regulatory and administrative
authorities with respect thereto, and, without limiting the generality of the
foregoing, promptly undertake and diligently pursue to completion appropriate
and legally authorized containment, investigation and clean-up action in the
event of any release of Hazardous Materials on, upon or into any real property
owned, operated or within the control of Parent or any Subsidiary; and
(b) comply in all material respects with all other Laws applicable to such
Borrower, its Subsidiaries, or their respective assets or operations.
 
SECTION 7.9 Compliance with Agreements.  Each Borrower shall, and each Borrower
shall cause each Subsidiary to, perform and comply in all respects with the
provisions of any agreement (including without limitation any collective
bargaining agreement), license, regulatory approval, permit and franchise
binding upon Parent or any Subsidiary or their respective assets or properties,
if the failure to so perform or comply would have a material adverse effect on
the condition (financial or otherwise) of the business, assets or properties of
Parent or any Subsidiary.
 
SECTION 7.10 Notices.  Parent shall:
 
(a) as soon as possible and in any event within five (5) Business Days after
Parent’s knowledge of the occurrence of any Default or Event of Default, notify
the Lender in writing of such Default or Event of Default and set forth the
details thereof and the action which is being taken or proposed to be taken by
Parent with respect thereto;
 
(b) promptly notify the Lender of the commencement of any litigation or
administrative proceeding that would cause the representation and warranty of
any Borrower contained in Section 6.6 to be untrue;
 
(c) promptly notify the Lender:  (i) of the occurrence of any Reportable Event
or Prohibited Transaction (as such terms are defined in ERISA) that has occurred
with respect to any Plan; and (ii) of the institution by the PBGC or Parent or
any Subsidiary of proceedings under Title IV of ERISA to terminate any Plan;
 
(d) unless prohibited by applicable Law, notify the Lender, and provide copies,
immediately upon receipt but in any event not later than ten (10) days after
receipt, of any notice, pleading, citation, indictment, complaint, order or
decree from any federal, state or local government agency or regulatory body, or
any other source, asserting or alleging a circumstance or condition that
requires or may require a financial contribution in an amount of $1,000,000 or
more by Parent or any Subsidiary, or both, or an investigation, clean-up,
removal, remedial action or other response by or on the part of Parent or any
Subsidiary, or both, under Environmental Laws which would cost $1,000,000 or
more or which seeks damages or civil, criminal or punitive penalties in an
amount of $1,000,000 or more from or against Parent or any Subsidiary, or both,
for an alleged violation of Environmental Laws; and provide the Lender with
written notice of any condition or event which would make the representations
and warranties contained in Sections 6.11 through 6.16 inaccurate, as soon as
Parent becomes aware of such condition or event;
 
(e) notify the Lender at least thirty (30) days prior to any change of any
Borrower’s name or its use of any trade name;
 
(f) promptly notify the Lender of any damage to, or loss of, any of the assets
or properties of any Borrower if the net book value of the damaged or lost asset
or property at the time of such damage or loss exceeds $1,000,000;
 
(g) promptly notify the Lender of the commencement of any investigation,
litigation, or administrative or regulatory proceeding by, or the receipt of any
notice, citation, pleading, order, decree or similar document issued by, any
federal, state or local governmental agency or regulatory authority that results
in, or may result in, the termination or suspension of any license, permit or
franchise necessary to any Borrower’s business, or that imposes, or may result
in the imposition of, a fine or penalty in an amount of $1,000,000 or more on
any Borrower or both; and
 
(h) promptly notify the Lender of any material adverse change in the business,
operations, assets, property, prospects or financial condition of any Borrower.
 
SECTION 7.11 Insurance.  Each Borrower shall, and each Borrower shall cause each
Subsidiary to obtain and maintain at its own expense the following insurance,
which shall be with insurers satisfactory to the Lender:  (a) “all risks”
property insurance in amounts not less than the one hundred percent (100%)
replacement cost of all buildings, improvements, fixtures, equipment and other
real and personal property of such Borrower or such Subsidiary, with a
replacement cost agreed amount endorsement; (b) commercial general liability
insurance covered under a commercial general liability policy including
contractual liability in an amount not less than $1,000,000 combined single
limit for bodily injury, including personal injury, and property damage; (c)
product liability insurance in such amounts as is customarily maintained by
companies engaged in the same or similar businesses; and (d) worker’s
compensation insurance in amounts meeting all statutory state and local
requirements.  The property and commercial general liability policies described
above shall require the insurer to provide at least thirty (30) days’ prior
written notice to the Lender of any material change or cancellation of such
policy.
 
SECTION 7.12 New Subsidiaries; Acquisitions.  If any Borrower organizes one or
more new Subsidiaries after the Closing Date in compliance with the terms of
this Agreement, Parent shall promptly deliver to the Lender an amended Schedule
6.1 listing all of the Subsidiaries of such Borrower, together with such
Borrower’s percentage of ownership of such Subsidiary.  Each Borrower agrees to
give prior written notice to the Lender of any such new Subsidiary and of any
acquisition permitted under Section 8.4.
 
SECTION 7.13 Financial Covenants.
 
(a) Minimum Net Worth.  Parent and its consolidated Subsidiaries shall maintain
at all times an aggregate Net Worth of at least $104,178,000 plus 35% of the
positive consolidated Net Income for each fiscal quarter from and after December
31, 2010 on a cumulative basis.  For purposes of all computations made pursuant
to this Section 7.13(a), Parent may exclude from Net Worth adjustments that
result from (i) changes to the assumptions used by Parent in determining its
pension liabilities or (ii) changes in the market value of plan assets up to an
aggregate amount of adjustments equal to $34,000,000 for purposes of computing
Net Worth at any time.  This covenant shall be tested quarterly at the end of
each fiscal quarter.
 
Parent shall document such adjustments in the Officer’s Certificate delivered by
Parent to the Lender pursuant to Section 7.4(c).
 
(b) Minimum EBITDA.  Parent and its consolidated Subsidiaries shall achieve
EBITDA of at least $11,000,000 for the four fiscal quarters of Parent and its
consolidated Subsidiaries ending on the date of determination.  This covenant
shall be tested for the four fiscal quarters ending December 31, 2012, and at
the end of each fiscal quarter thereafter.
 
This covenant shall be tested quarterly at the end of each fiscal quarter
 
(c) Maximum Total Funded Debt to EBITDA Ratio.  Parent and its consolidated
Subsidiaries shall not permit the ratio of Total Funded Debt to EBITDA to exceed
3.00 to 1.00, tested at the end of each fiscal quarter of Parent, commencing
December 31, 2012, all as determined, in the case of Total Funded Debt, on the
date of determination, and in the case of EBITDA, for the preceding four fiscal
quarters of Parent and its consolidated Subsidiaries ending on the date of
determination.
 
This covenant shall be tested quarterly at the end of each fiscal quarter.
 
SECTION 7.14 Most Favored Lender.  Each Borrower covenants that if, on any date,
it or any Subsidiary enters into, assumes or otherwise becomes bound or
obligated under any agreement evidencing, securing, guaranteeing or otherwise
relating to any Indebtedness (other than the Indebtedness evidenced by this
Agreement) in excess of $1,000,000, or obligations in excess of $1,000,000 in
respect of one or more Swap Agreements, of any one or more of any Borrower and
its Subsidiaries, that contains, or amends any such agreement to contain, one or
more Additional Covenants or Additional Defaults, then on such date the terms of
this Agreement shall, without any further action on the part of any Borrower or
the Lender, be deemed to be amended automatically to include each Additional
Covenant and each Additional Default contained in such agreement.  Each Borrower
further covenants to promptly execute and deliver at its expense (including the
reasonable fees and expenses of counsel for the Lender) an amendment to this
Agreement in form and substance satisfactory to the Lender evidencing the
amendment of this Agreement to include such Additional Covenants and Additional
Defaults, provided that the execution and delivery of such amendment shall not
be a precondition to the effectiveness of such amendment as provided for in this
Section 7.14, but shall merely be for the convenience of the parties hereto.
 
ARTICLE VIII
 


 
NEGATIVE COVENANTS
 
Each Borrower (to the extent that the covenants and agreements set forth below
in this Article VIII expressly apply to such Borrower or any of its
Subsidiaries) hereby covenants and agrees that on and after the Closing Date and
until the Revolving Credit Commitment and all Letters of Credit have terminated
and all other Obligations (other than contingent indemnification obligations not
then due) have been paid and satisfied in full in cash, neither Borrower shall,
and neither Borrower shall permit any Subsidiary to:
 
SECTION 8.1 Loans.  Permit the sum of the amount of outstanding Loans to exceed
the Revolving Credit Commitment.
 
SECTION 8.2 Liens.  Incur, create, assume or permit to be created or allow to
exist any Lien upon or in any of its real estate, assets or properties, except
Permitted Liens.
 
SECTION 8.3 Indebtedness.  Incur, create, assume, permit to exist, guarantee,
endorse or otherwise become directly or indirectly or contingently responsible
or liable for any Indebtedness, except Permitted Indebtedness.
 
SECTION 8.4 Consolidation or Merger.  Consolidate with or merge into any other
Person, or permit another Person to merge into it, or acquire substantially all
of the assets of any other Person, whether in one or a series of transactions,
except that (a) Parent may permit any Subsidiary to merge into it or into a
wholly owned Subsidiary, and (b) provided that (i) no Default or Event of
Default then exists or would be created thereby and (ii) the Fixed Charge
Coverage Ratio of Parent is at least 1.10:1.00 on an historical and pro forma
basis taking into account such transaction, any Borrower may acquire
substantially all of the assets or business or stock or other evidences of
beneficial ownership of, any Person, provided further that the aggregate
consideration paid and liabilities assumed for all such transactions may not
exceed $10,000,000 in any fiscal year, on a non-cumulative basis.
 
SECTION 8.5 Disposition of Assets.  Sell, lease, assign, transfer or otherwise
dispose of any of its now owned or hereafter acquired assets or properties
except, prior to the occurrence of an Event of Default:  (a) sales of inventory
in the ordinary course of business; (b) sales or other disposition of equipment,
provided that such equipment is replaced by equipment of a similar kind and
equivalent value; (c) sales or other dispositions of any asset that is no longer
used or useful in the business of Parent or any Subsidiary, and (d) other
dispositions of assets provided that such assets, in the aggregate for all such
dispositions after the Closing Date, (i) represent no more than 5% of the
consolidated assets of Parent and its consolidated Subsidiaries and (ii) are
responsible for no more than 5% of the consolidated net revenues or of the
consolidated net income of Parent and its consolidated Subsidiaries, in both
cases as of the end of the fiscal quarter preceding the disposition date.
 
SECTION 8.6 Investments.  Make any new Investment in or to other Persons, except
Permitted Investments.
 
SECTION 8.7 [Intentionally Omitted].
 
SECTION 8.8 Transactions with Affiliates.  Engage in any transaction with an
Affiliate on terms materially less favorable to a Borrower than would be
available at the time from a Person who is not an Affiliate.
 
SECTION 8.9 Guarantees.  Guarantee the Indebtedness of any Person, except
guaranties in favor of the Lender.
 
SECTION 8.10 Change in Control.  Permit a Change in Control.
 
ARTICLE IX
 


 
DEFAULT AND REMEDIES
 
SECTION 9.1 Remedies.  Upon the occurrence of an Event of Default, the Lender
may, by notice to Parent:
 
(a) Acceleration; Termination of Revolving Credit Facility.
 
(i) Terminate the Revolving Credit Commitment and declare the principal of and
interest on the Loans and the Reimbursement Obligations at the time outstanding,
and all other amounts owed to the Lender under this Agreement or any of the
other Loan Documents (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented or shall be entitled to present the documents required
thereunder) and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Borrower, anything in this Agreement or the other Loan Documents to the
contrary notwithstanding, and terminate the Revolving Credit Facility and any
right of the Borrowers to request borrowings or Letters of Credit thereunder;
provided, that upon the occurrence of an Automatic Event of Default, the
Revolving Credit Facility shall be automatically terminated and all Obligations
shall automatically become due and payable without presentment, demand, protest
or other notice of any kind, all of which are expressly waived by each Borrower,
anything in this Agreement or in any other Loan Document to the contrary
notwithstanding; and
 
(ii) exercise all of its other rights and remedies under this Agreement, the
other Loan Documents and Law, in order to satisfy all of the Obligations.
 
(b) Letters of Credit.  With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, Parent shall at such time
deposit in a cash collateral account opened by the Lender an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit.  Amounts
held in such cash collateral account shall be applied by the Lender to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay the other Obligations on a pro rata
basis.  After all such Letters of Credit shall have expired or been fully drawn
upon, the Reimbursement Obligation shall have been satisfied and all other
Obligations shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to Parent.
 
(c) Rights of Collection.  Exercise on behalf of the Lender all of its other
rights and remedies under this Agreement, the other Loan Documents and Law, in
order to satisfy all of the Borrowers’ Obligations.
 
SECTION 9.2 Rights and Remedies Cumulative; Non-Waiver; etc.  The enumeration of
the rights and remedies of the Lender set forth in this Agreement is not
intended to be exhaustive and the exercise by the Lender of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise.  No delay or failure to take action
on the part of the Lender in exercising any right, power or privilege shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or privilege preclude any other or further exercise thereof or
the exercise of any other right, power or privilege or shall be construed to be
a waiver of any Event of Default.  No course of dealing between the Borrowers
and the Lender or their respective agents or employees shall be effective to
change, modify or discharge any provision of this Agreement or any of the other
Loan Documents or to constitute a waiver of any Event of Default.
 
SECTION 9.3 Crediting of Payments and Proceeds.  In the event that the
Obligations have been accelerated pursuant to Section 9.1 or the Lender has
exercised any remedy set forth in this Agreement or any other Loan Document, all
payments received by the Lender upon the Obligations and all net proceeds from
the enforcement of the Obligations shall be applied to the Obligations in such
order as the Lender may determine with the balance, if any, after all of the
Obligations have been indefeasibly paid in full, to the Borrowers or as
otherwise required by Law.
 
ARTICLE X
 


 
MISCELLANEOUS
 
SECTION 10.1 Notices.
 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:
 
 
If to the Borrowers:Twin Disc, Incorporated

 
1328 Racine Street

 
Racine, Wisconsin 53403

 
Attention:  Vice President – Finance

Telephone No.: (262) 638-4000
Facsimile No.: (262) 638-4481


 
If to the Lender:
Wells Fargo Bank, National Association, London Branch

1 Plantation Place
 
30 Fenchurch Street
 
London EC3M 3BD
 
Telephone No.: (262) 44 (0) 20 7956 4316
 
Facsimile No.: 44 (0) 20 7929 4645
 
E-mail: loanadmin.london@wellsfargo.com
 
With copies to:                                      Wells Fargo Bank, National
Association
100 E Wisconsin Ave
Milwaukee WI 53202
Attention of: Matthew Simon
Telephone No.: (414)-224-7174
E-mail: Matthew.J.Simon@wellsfargo.com


 
If to Wells Fargo with

 
respect to the

 
Letters of Credit:
Wells Fargo Bank, National Association

401 Linden Street, 1st Floor
Winston-Salem, North Carolina 27101
Attention: Standby L/C Department
Telephone No.: (336) 735-3372


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b) Electronic Communications.  Notices and other communications to the Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Lender.
 
Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c) Lender’s Office.  The Lender hereby designates its office located at the
address set forth above, or any subsequent office which shall have been
specified for such purpose by written notice to Parent, as the Lender’s Office
referred to herein, to which payments due are to be made and at which Loans will
be disbursed and Letters of Credit requested.
 
(d) Change of Address, Etc.  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
 
SECTION 10.2 Amendments, Waivers and Consents.  Any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended,
consented to or waived if, but only if, such amendment, consent or waiver is in
writing and is signed by Parent and the Lender.
 
SECTION 10.3 Expenses; Indemnity.
 
(a) Costs and Expenses.  Parent shall pay (i) all reasonable out of pocket
expenses incurred by the Lender and its Affiliates (including the reasonable
fees, charges and disbursements of counsel to the Lender, and shall pay all fees
and time charges and disbursements for attorneys who may be employees of the
Lender, in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the Lender
(including the reasonable fees, charges and disbursements of any counsel for the
Lender), and shall pay all fees and time charges for attorneys who may be
employees of the Lender in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
 
(b) Indemnification by the Borrowers.  Each Borrower shall indemnify the Lender
and each Related Party of the Lender (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, and shall pay or
reimburse any such Indemnitee for, any and all losses, claims (including,
without limitation, any Environmental Claims), damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless, each Indemnitee from, and
shall pay or reimburse any such Indemnitee for, all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument executed or delivered pursuant hereto or thereto, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Lender to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by any Borrower or any Subsidiary thereof, or any
Environmental Claim related in any way to any Borrower or any Subsidiary,
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Borrower or any Subsidiary
thereof, and regardless of whether any Indemnitee is a party thereto, or (v) any
claim (including, without limitation, any Environmental Claims), investigation,
litigation or other proceeding (whether or not the Lender is a party thereto)
and the prosecution and defense thereof, arising out of or in any way connected
with the Loans, this Agreement, any other Loan Document, or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.
 
(c) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
Law, each of the Borrowers shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument executed or delivered pursuant
hereto or thereto, the transactions contemplated hereby or thereby, any Loan or
Letter of Credit or the use of the proceeds thereof.  No Indemnitee referred to
in clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
 
(d) Payments.  All amounts due under this Section shall be payable promptly
after demand therefor.
 
SECTION 10.4 Right of Set Off.  If an Event of Default shall have occurred and
be continuing, the Lender, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by the Lender, or any such
Affiliate to or for the credit or the account of any Borrower against any and
all of the obligations of such Borrower now or hereafter existing under this
Agreement or any other Loan Document to the Lender, irrespective of whether or
not the Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower may be contingent or
unmatured or are owed to a branch or office of the Lender different from the
branch or office holding such deposit or obligated on such indebtedness.  The
rights of the Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
the Lender or its Affiliates may have.  The Lender agrees to notify Parent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
 
SECTION 10.5 Governing Law; Jurisdiction, Etc.
 
(a) Governing Law.  This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.
 
(b) Submission to Jurisdiction.  Each Borrower irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Lender or any Related Party of the foregoing in any way
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County, and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable Law, in such
federal court.  Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any other Loan Document shall affect any
right that the Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Borrower or
its properties in the courts of any jurisdiction.
 
(c) Waiver of Venue.  Each Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by Law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
(d) Service of Process.  Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.1.  Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Law.
 
SECTION 10.6 Waiver of Jury Trial.
 
(a) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 10.7 Reversal of Payments.  To the extent any Borrower makes a payment
or payments to the Lender which payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment repaid, the Obligations or part thereof intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been received by the Lender.
 
SECTION 10.8 Injunctive Relief; Punitive Damages.
 
(a) Each Borrower recognizes that, in the event such Borrower fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the Lender. Therefore,
each Borrower agrees that the Lender, at the Lender’s option, shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.
 
(b) The Lender and each Borrower hereby agree that no such Person shall have a
remedy of punitive or exemplary damages against any other party to a Loan
Document and each such Person hereby waives any right or claim to punitive or
exemplary damages that they may now have or may arise in the future in
connection with any Dispute, whether such Dispute is resolved through
arbitration or judicially.
 
SECTION 10.9 Successors and Assigns; Participations.
 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Lender.  The Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement.  The Borrowers agree
to execute any amendment and/or any other document that may, in the good faith
judgment of the Lender, be necessary to effectuate such an assignment, including
an amendment to this Agreement to provide for multiple lenders and an
administrative agent to act on behalf of such lenders.  The Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of the Lender, including without
limitation any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release the Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
the Lender as a party hereto.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of the Lender) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
(b) The Lender may at any time, without the consent of, or notice to, any
Borrower, sell participations to any Person in all or a portion of the Lender’s
rights and/or obligations under this Agreement; provided that (i) the Lender’s
obligations under this Agreement shall remain unchanged, (ii) the Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers shall continue to deal solely and
directly with the Lender in connection with the Lender’s rights and obligations
under this Agreement. The Borrowers agree that each participant shall be
entitled to the benefits of Sections 4.8, 4.9, 4.10 and 4.12 (subject to the
requirements and limitations therein, including the requirements of Section
4.12(f) (it being understood that the documentation required under Section
4.12(f) shall be delivered to the Lender)) to the same extent as if it were the
Lender and had acquired its interest by assignment; provided that such
participant (i) agrees to be subject to the provisions of Section 4.13 as if it
were an assignee and (ii) shall not be entitled to receive any greater payment
under Sections 4.10 and 4.12, with respect to such participation, than the
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the participant acquired the applicable participation.  To the
extent permitted by law, each participant also shall be entitled to the benefits
of Section 11.4 as though it were the Lender; provided that such participant
agrees to be subject to Section 5.6 as though it were the Lender.  To the extent
permitted by law, each participant also shall be entitled to the benefits of
Section 10.3 as though it were the Lender.
 
SECTION 10.10 Confidentiality.  The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by, or required to be disclosed to, any rating agency, or regulatory or similar
authority purporting to have jurisdiction over it (including any self-regulatory
authority), (c) to the extent required by Laws or regulations or by any subpoena
or similar legal process, (d) to any other party hereto, (e) in connection with
(but only to the extent determined by the applicable party to be necessary or
desirable to permit or facilitate) the exercise of any remedies under this
Agreement or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement, participant or proposed participant,
or (ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations, (g) with
the consent of Parent, (h) to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
set forth in the Loan Documents and customarily found in such publications, (i)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the Lender or any
of its Affiliates on a nonconfidential basis from a source other than the
Borrowers or (j) to governmental regulatory authorities in connection with any
regulatory examination of the Lender or in accordance with the Lender’s
regulatory compliance policy if the Lender deems necessary for the mitigation of
claims by those authorities against the Lender or any of its subsidiaries or
affiliates.  For purposes of this Section, “Information” means all information
received from any Borrower or any Subsidiary thereof relating to any Borrower or
any Subsidiary thereof or any of their respective businesses, other than any
such information that is available to the Lender on a nonconfidential basis
prior to disclosure by any Borrower or any Subsidiary thereof; provided that, in
the case of information received from a Borrower or any Subsidiary thereof after
the date hereof, such information is clearly identified at the time of delivery
as confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
SECTION 10.11 Performance of Duties.  Each of the Borrower’s obligations under
this Agreement and each of the other Loan Documents shall be performed by such
Borrower at its sole cost and expense.
 
SECTION 10.12 All Powers Coupled with Interest.  All powers of attorney and
other authorizations granted to the Lender and any Persons designated by the
Lender pursuant to any provisions of this Agreement or any of the other Loan
Documents shall be deemed coupled with an interest and shall be irrevocable so
long as any of the Obligations remain unpaid or unsatisfied, any of the
Revolving Credit Commitments remain in effect or the Revolving Credit Facility
has not been terminated.
 
SECTION 10.13 Survival.
 
(a) All representations and warranties set forth in Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement.  All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lender or any borrowing hereunder.
 
(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Lender is entitled under the provisions of this Article X and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Lender against events arising after such
termination as well as before.
 
SECTION 10.14 Titles and Captions.  Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.
 
SECTION 10.15 Severability of Provisions.  Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
SECTION 10.16 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
signature page of this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterparty hereof.  This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control; provided that the inclusion of supplemental rights or remedies in favor
of the Lender in any other Loan Document shall not be deemed a conflict with
this Agreement.  Each Loan Document was drafted with the joint participation of
the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning
thereof.  Except as provided in Section 5.1, this Agreement shall become
effective when it shall have been executed by the Lender and when the Lender
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.
 
SECTION 10.17 Term of Agreement.  This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than contingent indemnification obligations not then due) arising hereunder or
under any other Loan Document shall have been indefeasibly and irrevocably paid
and satisfied in full and the Revolving Credit Commitment has been terminated
(such date, the “Termination Date”); provided, that Article XI and each of the
defined terms set forth therein (collectively, the “Article XI Terms”) shall
remain in effect after the Termination Date until all Obligations shall have
been indefeasibly and irrevocably paid and satisfied in full.  No termination of
this Agreement shall affect the rights and obligations of the parties hereto
arising prior to such termination or in respect of any provision of this
Agreement which survives such termination.
 
SECTION 10.18 USA PATRIOT Act.  The Lender hereby notifies the Borrowers that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of each Borrower and other information that will
allow the Lender to identify such Borrower in accordance with the PATRIOT Act.
 
SECTION 10.19 Judgment Currency.  If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Lender could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of each
Borrower in respect of any such sum due from it to the Lender hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Lender of any sum adjudged to be so due in the Judgment Currency,
the Lender, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Lender from any
Borrower in the Agreement Currency, such Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Lender
against such loss.  If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Lender in such currency, the Lender
agrees to return the amount of any excess to such Borrower (or to any other
Person who may be entitled thereto under applicable law).
 
SECTION 10.20 Independent Effect.  Each Borrower acknowledges and agrees that
each covenant contained in Articles VII, VIII, IX or X hereof shall be given
independent effect.  Accordingly, the Borrowers shall not engage in any
transaction or other act otherwise permitted under any covenant contained in
Articles VII, VIII, IX or X, before or after giving effect to such transaction
or act, if the Borrowers shall or would be in breach of any other covenant
contained in Articles VII, VIII, IX or X.
 
ARTICLE XI
 


 
PARENT’S GUARANTY
 
SECTION 11.1 Parent’s Guaranty.  In order to induce the Lender to enter into
this Agreement and to extend credit under this Agreement, and in recognition of
the direct benefits to be received by Parent from the proceeds of the Loans and
the issuance of the Letters of Credit, Parent hereby unconditionally and
irrevocably guarantees, as primary obligor and not merely as surety the full and
prompt payment when due, whether upon maturity, acceleration or otherwise, of
any and all of the Parent Guaranteed Obligations to the Lender.  If any or all
of the Parent Guaranteed Obligations to the Lender becomes due and payable
hereunder, Parent unconditionally promises to pay such indebtedness to the
Lender, on demand, together with any and all expenses which may be incurred by
the Lender in collecting any of the Parent Guaranteed Obligations.  This Parent
Guaranty is a guaranty of payment and not of collection.  This Parent Guaranty
is a continuing one and all liabilities to which it applies or may apply under
the terms hereof shall be conclusively presumed to have been created in reliance
hereon.  If any claim is ever made upon the Lender for repayment or recovery of
any amount or amounts received in payment or on account of any of the Parent
Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant, then and in such event Parent agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon Parent,
notwithstanding any revocation of this Parent Guaranty or any other instrument
evidencing any liability of TD International, and Parent shall be and remain
liable to the aforesaid payees hereunder for the amount so repaid or recovered
to the same extent as if such amount had never originally been received by any
such payee.  Each reference to “hereunder” or “hereof” in this Article XI shall
refer exclusively to this Article XI.
 
SECTION 11.2 Bankruptcy.  Additionally, Parent unconditionally and irrevocably,
guarantees the payment of any and all of the Parent Guaranteed Obligations to
the Lender whether or not due or payable by TD International upon the occurrence
of any event set forth in the definition of “Automatic Event of Default” with
respect to such Person, and unconditionally promises to pay, upon such
occurrence, such indebtedness to the Lender, or order, on demand.
 
SECTION 11.3 Nature of Liability.  The liability of Parent hereunder is
exclusive and independent of any security for or other guaranty of the Parent
Guaranteed Obligations whether executed by Parent, any other guarantor or by any
other party, and the liability of Parent hereunder is not affected or impaired
by (a) any direction as to application of payment by TD International or any
other party (other than any direction from the Lender pursuant to the terms of
this Agreement or any other applicable agreement), or (b) any other continuing
or other guaranty, undertaking or maximum liability of a guarantor or of any
other party as to the Parent Guaranteed Obligations, or (c) any payment on or in
respect of any such other guaranty or undertaking (except to the extent that the
Parent Guaranteed Obligations are irrevocably reduced thereby), or (d) any
dissolution, termination or increase, decrease or change in personnel by TD
International or (e) any payment made to the Lender on the Parent Guaranteed
Obligations which the Lender repays to TD International pursuant to court order
in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding, and Parent waives any right to the deferral or modification
of its obligations hereunder by reason of any such proceeding, or (f) any action
or inaction of the type described in Section 11.5, or (g) the lack of validity
or enforceability of any Loan Document or any other instrument relating thereto.
 
SECTION 11.4 Independent Obligation.  No invalidity, irregularity or
unenforceability of all or any part of the Parent Guaranteed Obligations or of
any security therefor shall affect, impair or be a defense to this Parent
Guaranty, and this Parent Guaranty shall be primary, absolute and unconditional
notwithstanding the occurrence of any event or the existence of any other
circumstances which might constitute a legal or equitable discharge of a surety
or guarantor except payment in full in cash of the Parent Guaranteed
Obligations.  The obligations of Parent hereunder are independent of the
obligations of TD International, any other guarantor or any other party, and a
separate action or actions may be brought and prosecuted against Parent whether
or not action is brought against TD International, any other guarantor or any
other party and whether or not TD International, any other guarantor or any
other party be joined in any such action or actions.  Parent waives, to the full
extent permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof.  Any payment by TD International
or other circumstance that operates to toll any statute of limitations as to TD
International shall operate to toll the statute of limitations as to Parent.
 
SECTION 11.5 Authorization.  Parent, solely in its capacity as guarantor under
this Parent Guaranty, authorizes the Lender without notice or demand (except as
shall be required by applicable statute and cannot be waived), and without
affecting or impairing its liability solely under this Parent Guaranty, from
time to time to:
 
(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Parent
Guaranteed Obligations (including any increase or decrease in the rate of
interest thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and this Parent Guaranty made shall apply to the
Parent Guaranteed Obligations as so changed, extended, renewed, increased or
altered;
 
(b) take and hold security for the payment of the Parent Guaranteed Obligations
and sell, exchange, release, impair, surrender, realize upon or otherwise deal
with in any manner and in any order any property by whomsoever at any time
pledged or mortgaged to secure, or howsoever securing, the Parent Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset there
against;
 
(c) exercise or refrain from exercising any rights against TD International or
others or otherwise act or refrain from acting;
 
(d) release or substitute any one or more endorsers, guarantors, TD
International or other obligors;
 
(e) settle or compromise any of the Parent Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
TD International to their respective creditors other than the Lender;
 
(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of TD International to the Lender regardless of what liability or
liabilities of TD International remain unpaid;
 
(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Loan Document or any of the instruments or agreements
referred to herein or therein by any Borrower, or otherwise amend, modify or
supplement this Agreement, any other Loan Document or any of such other
instruments or agreements with any Borrower; and/or
 
(h) take any other action that would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of Parent from its
liabilities under this Parent Guaranty.
 
SECTION 11.6 Reliance.  It is not necessary for the Lender to inquire into the
capacity or powers of TD International or the officers, directors, partners or
agents acting or purporting to act on its or their behalf, and any Parent
Guaranteed Obligations made or created in reliance upon the professed exercise
of such powers shall be guaranteed hereunder.
 
SECTION 11.7 Subordination.  Any of the indebtedness of TD International now or
hereafter owing to Parent is hereby subordinated to the Parent Guaranteed
Obligations owing to the Lender; and if the Lender so requests at a time when an
Event of Default exists, all such indebtedness of TD International to Parent
shall be collected, enforced and received by Parent for the benefit of the
Lender and be paid over to the Lender on account of the Parent Guaranteed
Obligations of TD International to the Lender, but without affecting or
impairing in any manner the liability of Parent under the other provisions of
this Parent Guaranty.  Prior to the transfer by Parent of any note or negotiable
instrument evidencing any of the indebtedness of TD International to Parent,
Parent shall mark such note or negotiable instrument with a legend that the same
is subject to this subordination.  Without limiting the generality of the
foregoing, Parent hereby agrees with the Lender that it will not exercise any
right of subrogation which it may at any time otherwise have as a result of this
Parent Guaranty (whether contractual, under Section 509 of the Bankruptcy Code
or otherwise) until all Parent Guaranteed Obligations have been irrevocably paid
in full in cash.
 
SECTION 11.8 Waiver.  (a) Parent, solely in its capacity as guarantor under this
Parent Guaranty, waives any right (except as shall be required by applicable
statute and cannot be waived) to require the Lender to (i) proceed against TD
International, any other guarantor or any other party, (ii) proceed against or
exhaust any security held from TD International, any other guarantor or any
other party or (iii) pursue any other remedy in any Guaranteed Party’s power
whatsoever.  Parent, solely in its capacity as guarantor under this Parent
Guaranty, waives any defense to the Parent Guaranteed Obligations based on or
arising out of any defense of TD International, any other guarantor or any other
party, other than payment in full in cash of the Parent Guaranteed Obligations,
based on or arising out of the disability of TD International, any other
guarantor or any other party, or the unenforceability of the Parent Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of TD International, other than payment in full in cash of the
Parent Guaranteed Obligations.  The Lender may, at their election, foreclose on
any security held by the Lender or any other Lender by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable (to the extent such sale is permitted by applicable law), or exercise
any other right or remedy the Lender may have against TD International or any
other party, or any security, without affecting or impairing in any way the
liability of Parent hereunder except to the extent the Parent Guaranteed
Obligations have been paid in full in cash.  Parent waives any defense to the
Parent Guaranteed Obligations arising out of any such election by the Lender,
even though such election operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of Parent against TD
International or any other party or any security.
 
(b) Parent, solely in its capacity as guarantor under this Parent Guaranty,
waives all presentments, demands for performance, protests and notices,
including, without limitation, notices of nonperformance, notices of protest,
notices of dishonor, notices of acceptance of this Parent Guaranty, and notices
of the existence, creation or incurring of new or additional Parent Guaranteed
Obligations.  Parent, solely in its capacity as guarantor under this Parent
Guaranty, assumes all responsibility for being and keeping itself informed of TD
International’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Parent Guaranteed Obligations and the
nature, scope and extent of the risks which Parent, solely in its capacity as
guarantor under this Parent Guaranty, assumes and incurs hereunder, and agrees
that the Lender shall have no duty to advise Parent, solely in its capacity as
guarantor under this Parent Guaranty, of information known to them regarding
such circumstances or risks.
 
(c) Until such time as the Parent Guaranteed Obligations have been paid in full
in cash, Parent, solely in its capacity as guarantor under this Parent Guaranty,
hereby waives all rights of subrogation which it may at any time otherwise have
as a result of this Parent Guaranty (whether contractual, under Section 509 of
the Bankruptcy Code, or otherwise) to the claims of the Lender against TD
International or any other guarantor of the Parent Guaranteed Obligations and
all contractual, statutory or common law rights of reimbursement, contribution
or indemnity from TD International or any other guarantor which it may at any
time otherwise have as a result of this Parent Guaranty.
 
(d) Parent, solely in its capacity as guarantor under this Parent, warrants and
agrees that each of the waivers set forth above is made with full knowledge of
its significance and consequences and that if any of such waivers are determined
to be contrary to any applicable law of public policy, such waivers shall be
effective only to the maximum extent permitted by law.
 
SECTION 11.9 Payments.  All payments made by Parent in its capacity as guarantor
pursuant to this Article XI shall be made in the respective Permitted Currency
in which the Parent Guaranteed Obligations are then due and payable.  All
payments made by Parent in its capacity as guarantor pursuant to this Article XI
will be made without setoff, counterclaim or other defense, and shall be subject
to the provisions of Sections 4.4, 4.12, and 10.19.
 
 
[Signature pages to follow]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.
 


 
BORROWERS:


TWIN DISC, INCORPORATED, as a Borrower




By:                                                                
Name:                                                                
Title:                                                                




TWIN DISC INTERNATIONAL, S.A., as a Borrower




By:                                                                
Name:                                                                
Title:                                                                






LENDER:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender




By:                                                                
Name:                                                                
Title:                                                                



[Signature Page to Credit Agreement]
 


 
 
 

--------------------------------------------------------------------------------

 

Schedule 1.1
 
MANDATORY COST
 
1.
The Mandatory Cost is an addition to the interest rate to compensate the Lender
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 
2.
On the first day of each Interest Period (or as soon as possible thereafter) the
Lender shall calculate, as a percentage per annum rate, a rate (the “Mandatory
Cost”), in accordance with the paragraphs set out below.

 
3.
The Mandatory Cost for the Lender when lending from a Lending Office in a
Participating Member State will be the percentage determined by the Lender to be
its cost (expressed as a percentage of the Lender’s participation in all Loans
made from that Lending Office) of complying with the minimum reserve
requirements of the European Central Bank in respect of loans made from that
Lending Office.

 
4.
The Mandatory Cost for the Lender when lending from a Lending Office in the
United Kingdom will be calculated by the Lender as follows:

 
 
(a)
in relation to a sterling Loan:

[Missing Graphic Reference]per cent. per annum
 
 
(b)
in relation to a Loan in any currency other than sterling:

[Missing Graphic Reference]per cent. per annum.
 
Where:
 
 
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which the Lender is from time to time required to maintain as an
interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 
 
B
is the percentage rate of interest (excluding the Applicable Margin and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in paragraph (a) of Section 4.1(c) (Default Rate)) payable
for the relevant Interest Period on the Loan.

 
 
C
is the percentage (if any) of Eligible Liabilities which the Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 
 
D
is the percentage rate per annum payable by the Bank of England to the Lender on
interest bearing Special Deposits.

 
 
E
is designed to compensate the Lender for amounts payable under the Fees Rules
and is calculated by the Lender as being its rate of charge and expressed in
pounds per £1,000,000.

 
5.
For the purposes of this Schedule:

 
 
(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 
 
(b)
“Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 
 
(c)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 
 
(d)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05).  A negative result obtained by subtracting D from B shall be
taken as zero.  The resulting figures shall be rounded to four decimal places.

 
7.
The percentages of the Lender for the purpose of A and C above shall be 100%.

 
8.
Any determination by the Lender pursuant to this Schedule in relation to a
formula, the Mandatory Cost or any amount payable to the Lender shall, in the
absence of manifest error, be conclusive and binding on all Parties.

 
CHI:2670546.8

9.
The Lender may from time to time, after consultation with the Parent, determine
and notify to the Parent any amendments which are required to be made to this
Schedule in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all the
Borrower and the Lender.

 

S-
 


 
 
 

--------------------------------------------------------------------------------

 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.1


Subsidiaries of Parent


 
 
NAME
PERCENTAGE (OR
 
NUMBER OF SHARES)
 
OWNED BY PARENT
   
1. Twin Disc International, S.A.
100%
(a Belgian corporation)
     
2. Twin Disc S.r.l.
100%
(an Italian corporation)
     
a. Vetus Italia S.r.l.
100% Owned by Twin Disc
(an Italian corporation)
S.r.l.
   
3. Twin Disc (Pacific) Pty. Ltd.
100%
(an Australian corporation)
     
4. Twin Disc (Far East) Ltd.
100%
(a Delaware corporation operating in Singapore)
     
5. Twin Disc (Far East) Pte. Ltd.
9,004,731 Shares Owned by
(a Singapore corporation)
Twin Disc (Far East) Ltd.
 
1 Share Owned by Parent
   
6. Twin Disc Power Transmission Private Ltd.
1,100,500 Shares Owned by
(an India corporation)
Twin Disc (Far East) Pte. Ltd.
 
9,900 Shares Owned by Parent
 
100 Shares Owned by Twin
 
Disc International, S.A.
   
7. Mill Log Equipment Co., Inc.
100%
(an Oregon corporation)
     
a. Mill Log Wilson Equipment
100% Owned by Mill Log
(a Canadian corporation)
Equipment Co., Inc.
   
b. Mill Log Marine
100% Owned by Mill Log
(an Oregon corporation)
Equipment Co., Inc.
       
8. Twin Disc Southeast Inc.
100%
(a Florida corporation)
     
9. Twin Disc Nico Co., Ltd
66% Owned by Parent
(a Japanese corporation)
34% Owned by Hitachi
   
10. Twin Disc Japan
100%
(a Japanese corporation)
     
11. Rolla SP Propellers SA
100%
(a Switzerland corporation)
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.6


Litigation


None.



 
 

--------------------------------------------------------------------------------

 



SCHEDULE 6.12


Dump Sites


Plant 3 Broach Pit.  The Borrower has identified oil and VOC contamination of
soil and groundwater immediately beneath the building identified as Plant
3.  This contamination is believed to be attributable to operation of the broach
prior to December of 1995.  The Borrower is engaged in ongoing site
investigation and remediation under the auspices of the Wisconsin Department of
Natural Resources (“WDNR”), principally involving pumping of contaminated
groundwater.




Plant 3 Coolant Release.  The Borrower has identified VOC contamination of soil
at Plant 3 relating to an historical coolant release.  The Borrower is engaged
in ongoing site investigation and sampling on a semi-annual basis, under the
auspices of the WDNR.  The Borrower is in the process of determining whether
further investigation is warranted as to the extent and degree of any vapor
intrusion at the site.




Plant 3 Soil Contamination.  The Borrower has identified limited petroleum
contamination of soils adjacent to Plant 3 believed to be related to an
historical release.  Contaminated soil was removed, except for a small amount of
inaccessible soil along the foundation wall.  Under the auspices of the WDNR the
over-excavation was sampled along all four (4) sides and the base with all
results below s. NR 746.06 Table 1 Soil Screening Levels.  This site meets the
criteria for classification as a NR 700.09 “Simple Site” and Twin Disc, Inc.
will be seeking “No Further Action” under NR 708.09.







 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.13


Tanks


The Borrower has several aboveground storage tanks (ASTs) at its Plant 1
location.  The ASTs are located in the waste storage room and contain waste
coolant/washing solution, waste oil, and a series of tanks previously utilized
for the make-up of fresh coolant.




The Borrower has approximately 22 ASTs at its Plant 3 site, ranging in size from
450 gallons up to approximately 2,250 gallons.  Included in these 22 tanks are
nine 600-gallon storage tanks utilized for the storage of bulk liquids.  These
nine ASTs contain:


M1 -
DTE 25 Lube Oil
M2 -
Omnicron Cutting Oil
M3 -
Metcut G Cutting Fluid
M4 -
Delvac 10W Engine Oil
M5 -
Velocite 6 Hydraulic Fluid
M6 -
MobilMet Nu Cutting Oil
M1B -
DTE 25 Lube Oil
M2B -
Omnicron Cutting Oil
M3B -
Metcut G Cutting Fluid





The remaining Plant 3 ASTs contain waste coolant/washing solution, waste or
hydraulic oil, and a series of tanks utilized for the make-up of fresh coolant.




The Borrower also maintains a 2,425-gallon diesel fuel tank located at its
research and development facility.



 
 

--------------------------------------------------------------------------------

 



SCHEDULE 6.14


Other Environmental Conditions


None.



 
 

--------------------------------------------------------------------------------

 



SCHEDULE 6.15


Environmental Judgments, Decrees, and Orders


None.





 
 

--------------------------------------------------------------------------------

 

SCHEDULE 8.1


Indebtedness


Indebtedness of the Company and its Subsidiaries (other than indebtedness
described in subsections (i) – (v) and (vii) – (viii) of the definition of
“Permitted Indebtedness) existing on the Closing Date is as follows:



 
 
Name of Lender
 
Available Funds
Outstanding
November 19, 2012
       
Twin Disc
International, S.A.
ING Brussels (line of
credit)
€2,628,000
None
       
Rolla SP
Propellers SA
CreditSuisse (line of
credit)
CHF650,000
None
       
Twin Disc (Far East) Ltd.
Standard Chartered
Bank (guarantees)
$1,500,000
$391,330
       
Twin Disc (Far East) Pte. Ltd.
Standard Chartered
Bank (line of credit)
SG$800,000
None
         
Hong Kong Shanghai
Bank (guarantees)
$1,000,000
$67,048
       
Twin Disc S.r.l.
CR Cento
(Technodrive Notes
Payable)
N/A
€34,286
         
Various (BCS capital
leases)
N/A
€82,933
       
Twin Disc (Pacific) Pty. Ltd.
Various (capital
leases)
N/A
$A61,032





Liens of the Company and its Subsidiaries existing on the Closing Date are as
follows:


Debenture registered in the amount of SG$3,500,000 executed by Twin Disc (Far
East) Ltd. covering the assets of Twin Disc (Far East) Ltd.


23334978_4.DOC



 
 

--------------------------------------------------------------------------------

 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF REVOLVING CREDIT NOTE


 
$15,000,000.00 Dated:  November [__], 2012
 
FOR VALUE RECEIVED, TWIN DISC, INCORPORATED, a Wisconsin corporation, and TWIN
DISC INTERNATIONAL, S.A., a Belgium corporation, jointly and severally hereby
promise to pay to WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Lender”) the
principal sum of fifteen million Dollars ($15,000,000.00) or, if less, the
aggregate unpaid principal amount of the Loans made by the Lender to the
Borrowers pursuant to Section 2.1 of the Credit Agreement (as hereinafter
defined), on or before the Maturity Date; together, in each case, with interest
on any and all principal amounts remaining unpaid hereunder from time to
time.  Interest upon the unpaid principal amount hereof shall accrue at the
rates, shall be calculated in the manner and shall be payable on the dates set
forth in the Credit Agreement.  Principal and interest payments hereunder shall
be made in the currency of the underlying obligation except as set forth in the
Credit Agreement.  After maturity, whether by acceleration or otherwise, accrued
interest shall be payable upon demand.  The Loans made by the Lender to the
Borrowers pursuant to the Credit Agreement and all payments on account of
principal hereof shall be recorded by the Lender and, prior to any transfer
thereof, endorsed on Schedule A attached hereto which is part of this Revolving
Credit Note or otherwise in accordance with its usual practices; provided,
however, that the failure to so record shall not affect the Borrowers’
obligations under this Revolving Credit Note.
 
This Revolving Credit Note is a Revolving Credit Note referred to in, and is
entitled to the benefits of, the Credit Agreement, dated as of November [__],
2012, by and among the Borrowers and the Lender (as amended, restated, modified
or supplemented from time to time, the “Credit Agreement”) and the other Loan
Documents.  Capitalized terms used but not otherwise defined herein shall have
the respective meanings ascribed thereto in the Credit Agreement.  The Credit
Agreement, among other things, contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.
 
Each Borrower hereby waives presentment, demand, protest or notice of any kind
in connection with this Revolving Credit Note.
 
THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS, WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS, OF THE
STATE OF NEW YORK BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.
 
[signature page follows]
 


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Revolving Credit Note as
of the date first above written.


TWIN DISC, INCORPORATED
 
By:                                                                           
Name:
Title:


TWIN DISC INTERNATIONAL, S.A.
 
By:                                                                           
Name:
Title:















[Signature Page to Revolving Credit Note]
 
 

--------------------------------------------------------------------------------

 

Schedule A
REVOLVING NOTE


dated November [__], 2012


payable to


WELLS FARGO BANK, NATIONAL ASSOCIATION


 
PRINCIPAL PAYMENTS
 
 
Date
Amount of Principal Borrowed
Amount of Principal Repaid
Unpaid Principal Balance
Notation
Made By
                                       




 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF NOTICE OF BORROWING


[On the headed notepaper of Twin Disc, Incorporated]


From:                      Twin Disc, Incorporated


To:
Wells Fargo Bank, National Association, London Branch

 
1 Plantation Place

30 Fenchurch Street
 
London EC3M 3BD



Dated:


Dear Sirs,


TWIN DISC INTERNATIONAL, S.A. or TWIN DISC, INCORPORATED – Credit Agreement
dated November [__], 2012 (the “Credit Agreement”)


1.  
We refer to the Credit Agreement.  This is a Notice of Borrowing.  Terms used
herein shall have the meanings ascribed to them in the Credit Agreement unless
the context otherwise requires.

 
2.  
[Parent][TD International] wishes to borrow a Loan on the following terms:

 
Proposed Date of Borrowing:
[         ] (or, if that is not a Business Day, the next Business Day)
Currency of Loan:
[             ]
Amount:
[             ]
Interest Period:
[                  ]

3.  
We confirm that each condition specified in Section 5.1 (Conditions to
Effectiveness and Initial Extensions of Credit) of the Credit Agreement is
satisfied on the date of this Notice of Borrowing.

 
4.  
We hereby certify that such amount is to be used for the purpose set out in
Section 6.17 (Use of Proceeds, Margin Stock) of the Credit Agreement.

 
5.  
We confirm that, at the date hereof, the representations and warranties set out
in Article VI (Representations and Warranties of the Borrowers) of the Credit
Agreement are true and correct and no Default or Event of Default has occurred.

 
6.  
The proceeds of this Loan should be credited to [account].

 
7.  
We confirm that our test key number is:

 
8.  
This Notice of Borrowing is irrevocable.

 


Yours faithfully,


TWIN DISC, INCORPORATED
 
By:                                                                
Name:
Title:





 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


FORM OF NOTICE OF PREPAYMENT


[On the headed notepaper of Twin Disc, Incorporated]


From:                      Twin Disc, Incorporated


To:
Wells Fargo Bank, National Association, London Branch

 
1 Plantation Place

30 Fenchurch Street
 
London EC3M 3BD



Dated:


Dear Sirs,


TWIN DISC INTERNATIONAL, S.A. or TWIN DISC, INCORPORATED – Credit Agreement
dated November [__], 2012 (the “Credit Agreement”)


1.  
We refer to the Credit Agreement.  This is a Notice of Prepayment.  Terms used
herein shall have the meanings ascribed to them in the Credit Agreement unless
the context otherwise requires.

 
2.  
[Parent][TD International] wishes to prepay a Loan on the following terms:

 
Proposed Date of Prepayment:
[         ] (or, if that is not a Business Day, the next Business Day)
Currency of Loan:
[             ]
Amount:
[             ]
Type of Loan:
[                  ]



Yours faithfully,


TWIN DISC, INCORPORATED
 
By:                                                                
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


FORM OF NOTICE OF CONVERSION/CONTINUATION


[On the headed notepaper of Twin Disc, Incorporated]


From:                      Twin Disc, Incorporated


To:
Wells Fargo Bank, National Association, London Branch

 
1 Plantation Place

30 Fenchurch Street
 
London EC3M 3BD



Dated:


Dear Sirs,


TWIN DISC INTERNATIONAL, S.A. or TWIN DISC, INCORPORATED – Credit Agreement
dated November [__], 2012 (the “Credit Agreement”)


1.  
We refer to the Credit Agreement.  This is a Notice of
Conversion/Continuation.  Terms used herein shall have the meanings ascribed to
them in the Credit Agreement unless the context otherwise requires.

 
2.  
[Parent][TD International] wishes to borrow [convert][continue] a Loan on the
following terms:

 
Proposed Date of [conversion]
[continuation]:
[         ] (or, if that is not a Business Day, the next Business Day)
Currency of Loan:
[             ]
Amount:
[             ]
Interest Period for each LIBOR Loan made as part of the proposed [conversion]
[continuation]:
[                  ]



Yours faithfully,


TWIN DISC, INCORPORATED
 
By:                                                                
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


FORM OF OFFICER’S CERTIFICATE


[On the headed notepaper of Twin Disc, Incorporated]


From:                      Twin Disc, Incorporated


To:
Wells Fargo Bank, National Association, London Branch

 
1 Plantation Place

30 Fenchurch Street
 
London EC3M 3BD



This Officer’s Certificate is delivered to you pursuant to the terms of the
Credit Agreement dated as of November [__], 2012 (the “Credit Agreement”) among
Twin Disc, Incorporated, a Wisconsin corporation, Twin Disc International, S.A.,
a Belgium corporation, and Wells Fargo Bank, National Association (the
“Lender”).  Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to them in the Credit Agreement.
 
The undersigned hereby represents and warrants on behalf of the Borrowers (and
not in his individual capacity) to the Lender that:
 
1.  
The undersigned is an officer of Parent and is duly authorized to execute and
deliver this Officer’s Certificate.

 
2.  
The representations and warranties of the Borrowers contained in the Credit
Agreement are true and correct on and as of the date of this Officer’s
Certificate.

 
3.  
No Default or Event of Default has occurred and is continuing.

 
4.  
Enclosed with this certificate are the financial statements described in Section
7.4(b) of the Credit Agreement for the quarter ended ___________, 20__ (the
“Financials”). To the best of our knowledge, the Financials were prepared in
accordance with generally accepted accounting principles and fairly present, in
all material respects, the financial condition and results of operations of the
Borrower and its Subsidiaries as of the date of, and for the period covered by,
the Financials, subject to audit and normal year-end adjustments.

 
5.  
As determined pursuant to the Credit Agreement and based on the consolidated
Financials for Parent and all consolidated Subsidiaries:

 
a.
the Total Funded Debt to EBITDA Ratio as of _____________, 20__ is:
____ to 1:00
       
the maximum Total Funded Debt to EBITDA Ratio covenant is the following ratio as
of the following date:
         
Date of Determination
Maximum Ratio
       
September 30, 2012 and at the end of each fiscal quarter thereafter
3.00 to 1.00
     
b.
the Net Worth as of _____________, 20__ is:
$_____________
       
the Net Worth covenant minimum is:
$_____________
       
the Net Worth covenant is defined as:
$104,178,000 plus 35% of the positive consolidated Net Income for each fiscal
quarter from and after December 31, 2010 on a cumulative basis. [the adjustment
for pension liabilities permitted by Section 7.13(a) is $34,000,000]
     
c.
the EBITDA as of _____________, 20__ is:
$_____________
       
the minimum EBITDA covenant is at least the following amount as of the following
date:
         
Date of Determination
Maximum EBITDA
       
September 30, 2012 and at the end of each Fiscal quarter thereafter
$11,000,000
                 

Dated:  ______________, 20__
 


 
TWIN DISC, INCORPORATED
 
By:                                                                
Name:
Title:



 
 

--------------------------------------------------------------------------------

 

